 



 
INDENTURE OF TRUST
by and between
CITY OF SPRINGDALE, ARKANSAS,
as the City
and
BANK OF OKLAHOMA, N.A.,
as Trustee
Relating to the Issuance of:
$10,610,000
City of Springdale, Arkansas
Industrial Development Refunding Revenue Bonds
(Advanced Environmental Recycling Technologies, Inc. Project)
Series 2008
Dated as of February 1, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
        Page    
ARTICLE I
 
DEFINITIONS; BOND INDENTURE TO CONSTITUTE CONTRACT
 
Section 1.01.
  Definitions     13  
Section 1.02.
  Indenture to Constitute Contract     28    
ARTICLE II
 
AUTHORIZATION, TERMS,
 
Section 2.01.
  Authorized Amount of Bonds     28  
Section 2.02.
  All Bonds Equally and Ratably Secured by Trust Estate Except as Expressly
Provided Herein; Limited Obligation of Bonds and Pledges Securing the Same    
29  
Section 2.03.
  Authorization of Bonds     29  
Section 2.04.
  Execution of Bonds     32  
Section 2.05.
  Registration, Transfer and Exchange of Bonds, Persons Treated as Owner     32
 
Section 2.06.
  Lost, Stolen, Destroyed and Mutilated Bonds     33  
Section 2.07.
  Delivery of Bonds     33  
Section 2.08.
  Trustee’s Authentication Certificate     34  
Section 2.09.
  Cancellation and Destruction of Bonds by the Trustee     34  
Section 2.10.
  Temporary Bonds     34  
Section 2.11.
  Transfer Restrictions     34    
ARTICLE III
 
REVENUES AND FUNDS
 
Section 3.01.
  Pledge of Trust Estate     35  
Section 3.02.
  Establishment of Funds and Accounts     35  
Section 3.03.
  Payments Into the Bond Principal Fund and the Bond Interest Fund     35  
Section 3.04.
  Use of Monies in the Bond Principal Fund and the Bond Interest Fund     36  
Section 3.05.
  Custody of the Bond Principal Fund and the Bond Interest Fund     36  
Section 3.06.
  Payments Into the Reserve Fund     36  
Section 3.07.
  Use of Moneys in the Reserve Fund     36  
Section 3.08.
  Custody of the Reserve Fund     37  
Section 3.09.
  [Intentionally Omitted]     37  
Section 3.10.
  [Intentionally Omitted]     37  
Section 3.11.
  Nonpresentment of Bonds     37  
Section 3.12.
  Monies to Be Held in Trust     37  
Section 3.13.
  Repayment From the Funds     38  

 



--------------------------------------------------------------------------------



 



             
 
        Page  
Section 3.14.
  Creation of Additional Accounts and Subaccounts; Transfers of Monies Among
Funds     38  
Section 3.15.
  Rebate Fund     38  
Section 3.16.
  Rebate Deposits     38  
Section 3.17.
  Rebate Disbursements     39  
Section 3.18.
  Tax Certificates     39  
Section 3.19.
  Reserved     39  
Section 3.20.
  Cost of Issuance Fund     39  
Section 3.21.
  Custody of the Cost of Issuance Fund     39    
ARTICLE IV
 
COVENANTS OF THE CITY
 
Section 4.01.
  Performance of Covenants     39  
Section 4.02.
  Instruments of Further Assurance     40  
Section 4.03.
  Payment of Principal, Premium, If Any, and Interest     40  
Section 4.04.
  Conditions Precedent     40  
Section 4.05.
  Supplemental Indentures; Recordation or Filing of Security Instruments     40
 
Section 4.06.
  Rights Under the Loan Agreement     41    
ARTICLE V
 
REDEMPTION OF SERIES 2008 BONDS PRIOR TO MATURITY
 
Section 5.01.
  Redemption of Bonds Upon Occurrence of Certain Events     41  
Section 5.02.
  Redemption of Bonds Upon a Determination of Taxability     41  
Section 5.03.
  Sinking Fund     42  
Section 5.04.
  Method of Selecting Bonds     43  
Section 5.05.
  Notice of Redemption     43  
Section 5.06.
  Bonds Due and Payable on Redemption Date; Interest Ceases to Accrue     44  
Section 5.07.
  Cancellation     44  
Section 5.08.
  Partial Redemption of Bonds     44    
ARTICLE VI
 
INVESTMENTS
 
Section 6.01.
  Investment of Funds     45  
Section 6.02.
  Arbitrage     45  
Section 6.03.
  Allocation and Transfers of Investment Income     46    
ARTICLE VII
 
DISCHARGE OF INDENTURE
 
Section 7.01.
  Discharge of This Indenture     46  
Section 7.02.
  Liability of City Not Discharged     47  

ii



--------------------------------------------------------------------------------



 



             
 
        Page     ARTICLE VIII   DEFAULTS AND REMEDIES  
Section 8.01.
  Events of Default     48  
Section 8.02.
  Remedies on Events of Default     48  
Section 8.03.
  Majority of Bondholders and Holders of Parity Indebtedness May Control
Proceedings     49  
Section 8.04.
  Rights and Remedies of Bondholders     50  
Section 8.05.
  Application of Monies     50  
Section 8.06.
  Trustee May Enforce Rights Without Bonds     52  
Section 8.07.
  Trustee to File Proofs of Claim in Receivership, Etc     52  
Section 8.08.
  Delay or Omission No Waiver     52  
Section 8.09.
  No Waiver of One Default to Affect Another     52  
Section 8.10.
  Discontinuance of Proceedings on Default; Position of Parties Restored     52
 
Section 8.11.
  Waivers of Events of Default     52  
Section 8.12.
  Trustee to Notify Parties of Default and Disclose Information Relating to
Default     53    
ARTICLE IX
 
CONCERNING THE TRUSTEE
 
Section 9.01.
  Duties of the Trustee     53  
Section 9.02.
  Fee and Expenses of Trustee     56  
Section 9.03.
  Resignation or Replacement of Trustee     56  
Section 9.04.
  Conversion, Consolidation or Merger of Trustee     57  
Section 9.05.
  Trustee to Retain Information     58    
ARTICLE X
 
SUPPLEMENTAL INDENTURES AND AMENDMENTS OF THE LOAN AGREEMENT
 
Section 10.01.
  Supplemental Indentures     58  
Section 10.02.
  Execution of Supplemental Indentures     59  
Section 10.03.
  Amendments, Etc., of the Loan Agreement     59    
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.01.
  Evidence of Signature of Bondholders and Ownership of Bonds     59  
Section 11.02.
  Parties Interested Herein     60  
Section 11.03.
  Titles, Headings, Etc     60  
Section 11.04.
  Severability     60  
Section 11.05.
  Governing Law     60  
Section 11.06.
  Execution in Counterparts     60  

iii



--------------------------------------------------------------------------------



 



             
 
        Page  
Section 11.07.
  Notices     60  
Section 11.08.
  Payments Due on Nonbusiness Days     61  
Section 11.09.
  Provision of General Application     61  

iv



--------------------------------------------------------------------------------



 



INDENTURE OF TRUST
     THIS INDENTURE OF TRUST, dated as of February 1, 2008 (as supplemented and
amended, this “Indenture”), is executed by and between CITY OF SPRINGDALE,
ARKANSAS (the “City”), a body politic and corporate, and BANK OF OKLAHOMA, N.A.,
a national banking association having a corporate trust office located in the
State of Oklahoma, as Trustee (the “Trustee”), being authorized to accept and
execute trusts of the character herein set out under and by virtue of the laws
of the State of Arkansas.
W I T N E S S E T H :
     WHEREAS, Advanced Environmental Recycling Technologies, Inc., a corporation
duly organized and existing under the laws of the State of Delaware (the
“Company”), requested that the City finance and refinance the cost of certain
solid waste disposal facilities located within the City, in accordance with that
certain Mortgage and Loan Agreement, dated as of October 1, 1999 (as amended,
the “Original Loan Agreement”), between the City and the Company; and
     WHEREAS, Title 14, Chapter 267 of the Arkansas Code of 1987, Annotated, and
Title 14, Chapter 164, Subchapter 2 of the Arkansas Code of 1987, Annotated (the
“Act”), authorizes the City to finance such costs; and
     WHEREAS, in order to finance such costs, the City issued its City of
Springdale, Arkansas Industrial Development Revenue Bonds (Advanced
Environmental Recycling Technologies, Inc. Project) Series 1999 (the
“Series 1999 Bonds”) pursuant to and secured by an Indenture of Trust, dated as
of October 1, 1999 (as amended, the “Original Indenture”), between the City and
First National Bank of Springdale, as trustee (the “Original Trustee”); and
     WHEREAS, the rights of the City in the Original Loan Agreement were
assigned by the City to the Original Trustee pursuant to an Assignment of
Mortgage, dated as of October 1, 1999; and
     WHEREAS, in order to provide funds to refund, redeem and discharge the
Series 1999 Bonds, the City issued its City of Springdale, Arkansas Industrial
Development Refunding Revenue Bonds (Advanced Environmental Recycling
Technologies, Inc. Project) Series 2003 (the “Series 2003 Bonds”); and
     WHEREAS, in order to provide funds to refund, redeem and discharge the
Series 2003 Bonds, the City shall issue its City of Springdale, Arkansas
Industrial Development Refunding Revenue Bonds (Advanced Environmental Recycling
Technologies, Inc. Project) Series 2008 (the “Bonds”) pursuant to and secured by
this Indenture; and
     WHEREAS, the City and the Company shall execute a Loan Agreement, dated as
of the date hereof (the “Loan Agreement”), pursuant to which the City will loan
the proceeds of the Bonds to the Company, and the Company will obligate itself
to repay such loan to the City; and
     WHEREAS, the Bonds shall be secured as provided herein and in the Loan
Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Bonds and the Trustee’s authentication certificate are to be
substantially in the following form, with such necessary or appropriate
variations, omissions and insertions as permitted or required by this Indenture:
[Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



[FORM OF SERIES 2008 BOND]
UNLESS THIS BOND IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CITY OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY BOND ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
EXCEPT AS PROVIDED IN THE INDENTURE HEREIN DESCRIBED, UPON ANY TRANSFER OF A
BENEFICIAL OWNERSHIP INTEREST (AS DEFINED IN THE INDENTURE) IN THE SERIES 2008
BOND, THE PURCHASER THEREOF SHALL BE DEEMED TO HAVE CERTIFIED TO THE TRUSTEE AND
ACKNOWLEDGED, REPRESENTED AND AGREED WITH THE COMPANY AND THE UNDERWRITER (AS
SUCH TERMS ARE DEFINED IN THE INDENTURE DESCRIBED HEREIN) THAT SUCH PURCHASER IS
ACQUIRING THE SERIES 2008 BOND FOR ITS OWN ACCOUNT AND THAT IT IS (A) A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR (B) AN
INSTITUTIONAL “ACCREDITED INVESTOR,” AS DEFINED IN RULE 501(A)(1), (2), (3), OR
(7) OF THE 1933 ACT.
UNITED STATES OF AMERICA
STATE OF ARKANSAS

         
No. R-                    
  $ 10,610,000  

CITY OF SPRINGDALE, ARKANSAS
INDUSTRIAL DEVELOPMENT REFUNDING REVENUE BONDS
(ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. PROJECT)
SERIES 2008

                          Interest Rate   Maturity Date   Original Issue Date  
CUSIP
8.00%
  December 15, 2023   February 21, 2008   850260 DR8

     
REGISTERED OWNER:
  **CEDE & CO.**

3



--------------------------------------------------------------------------------



 



     
PRINCIPAL AMOUNT:
  **TEN MILLION SIX HUNDRED TEN THOUSAND DOLLARS**

     The City of Springdale, Arkansas, a public body politic and corporate,
organized and existing under the laws of the State of Arkansas (the “City”), for
value received, hereby promises to pay, from the sources hereinafter described,
the Principal Amount stated above, in lawful money of the United States of
America, to the Registered Owner stated above or the registered assigns, on the
Maturity Date stated above (unless this Bond shall have been called for prior
redemption, in which case on such redemption date), upon the presentation and
surrender hereof at the designated corporate trust office of Bank of Oklahoma,
N.A., as Trustee (the “Trustee”), in Oklahoma City, Oklahoma, or at the
principal office of its successor in trust under an Indenture of Trust, dated as
of February 1, 2008 (the “Indenture”), between the City and the Trustee, and to
pay, from like sources, to the Registered Owner stated above as of the close of
business on the first day of the calendar month prior to an Interest Payment
Date (the “Regular Record Date”), by check or draft mailed by the Trustee on the
Interest Payment Date to such Registered Owner at his address as it last appears
on the registration books kept for that purpose at the office of the Trustee,
interest on said sum in like coin or currency from the Original Issue Date
stated above or from the most recent date from which interest has been paid or
duly provided for, at the Interest Rate stated above, payable semiannually on
June 15 and December 15 of each year, commencing June 15, 2008, on the basis of
a 360-day year composed of twelve 30-day months, until payment of the principal
hereof has been made or provided for. The Trustee may make payments of principal
at maturity or upon redemption and payment of interest by wire transfer within
the United States to any owner of at least $1,000,000 in aggregate principal
amount of the Bonds requesting the same in writing addressed to the Trustee as
provided in this Indenture. Any interest not timely paid or duly provided for
shall cease to be payable to the Registered Owner hereof at the close of
business on the applicable Regular Record Date and shall be payable to the
Registered Owner hereof at the close of business on a Special Record Date (as
defined in the Indenture) for the payment of any defaulted interest. Such
Special Record Date shall be fixed by the Trustee whenever monies become
available for payment of the defaulted interest, and notice of such Special
Record Date shall be given to the Registered Owner hereof not less than ten
calendar days prior thereto. If the date for making any payment or the last day
for performance of any act or the exercise of any right, as provided in this
Bond, shall not be a “Business Day” as defined in this Indenture, such payment
may be made or act performed or right exercised on the next succeeding Business
Day with the same force and effect as if done on the nominal date provided in
this Bond. Notwithstanding anything herein to the contrary, when this Bond is
registered in the name of a Depository (as defined in this Indenture) or its
nominee, the principal and redemption price of and interest on this Bond shall
be payable in same day or federal funds delivered or transmitted to the
Depository or its nominee.
     This Bond is one of a duly authorized series of bonds of the City
designated as “City of Springdale, Arkansas Industrial Development Refunding
Revenue Bonds (Advanced Environmental Recycling Technologies, Inc Project)
Series 2008” (the “Bonds”). The Bonds have been issued under Title 14,
Chapter 267 of the Arkansas Code of 1987, Annotated, and Title 14, Chapter 164,
Subchapter 2 of the Arkansas Code of 1987, Annotated (the “Act”), to refinance
costs of acquiring, constructing and equipping certain solid waste recovery and
manufacturing facilities (the “Facilities”) and to fund a reserve fund with
respect to the Series 2008 Bonds.

4



--------------------------------------------------------------------------------



 



     This Bond is a limited obligation of the City payable solely from and
secured by (a) a pledge of certain rights of the City under and pursuant to the
Loan Agreement dated as of February 1, 2008 (the “Loan Agreement”), between the
City and Advanced Environmental Recycling Technologies, Inc. (the “Company”);
(b) a pledge of the Funds and Pledged Revenues other than the Rebate Fund (all
as defined in the Indenture); (c) a mortgage interest on the Springdale
Property, the Watts Property, the Lowell Property and the Junction Property
(each as defined in the Indenture) (including personal property and equipment);
(d) a Patent and Trademark Security Agreement from the Company for the benefit
of the Trustee; and (e) an assignment of the Weyerhaeuser Agreement (as defined
in the Indenture).
     This Bond shall not constitute or become an indebtedness, a debt or a
liability of or a charge against the general credit or taxing power of the State
of Arkansas or any county, city, town, school district, or other subdivision of
the State of Arkansas or of any other political subdivision or body corporate
and politic within the State of Arkansas other than the City (but only to the
extent of the revenues pledged in this Indenture), and neither the State of
Arkansas, nor any county, town, school district or other subdivision of the
State of Arkansas, except the City to the extent provided above, shall be liable
hereon; nor shall this Bond constitute the giving, pledging, or loaning of the
faith and credit of the State of Arkansas, or any county, city, town, school
district or other subdivision of the State of Arkansas or of any other political
subdivision or body corporate and politic within the State of Arkansas, but
shall be payable solely from the funds pledged therefor. The issuance of this
Bond shall not, directly or indirectly or contingently, obligate the State of
Arkansas or any subdivision of the State of Arkansas nor empower the City to
levy or collect any form of taxes or assessments therefor or to create any
indebtedness payable out of taxes or assessments or make any appropriation for
the payment of this Bond, and such appropriation or levy is prohibited. The
Bonds and the interest thereon do not constitute an indebtedness of the City
within the meaning of any constitutional or statutory limitation.
     Reference is hereby made to the Indenture and the Loan Agreement for a
description of the revenues pledged, the nature and extent of the security, the
rights, duties and obligations of the City, the Trustee and the Registered
Owners of the Bonds and the terms and conditions upon which the Bonds are, and
are to be, secured, and a statement of the rights, duties, immunities and
obligations of the City and the Trustee.
     The Bonds are subject to optional redemption by the City upon the written
direction of the Company Representative as a whole or in part at any time, at a
redemption price equal to the principal amount thereof to be redeemed and
accrued but unpaid interest to the redemption date, in certain events of damage,
destruction or condemnation to the property of the Company located in
Springdale, Arkansas. The Bonds are also subject to optional redemption by the
City upon the written direction of the Company Representative, as a whole, but
not in part, at redemption prices equal to 110% of the outstanding principal
amount thereof to be redeemed and accrued but unpaid interest to the redemption
date, as a condition precedent to the acquisition of substantially all of the
assets of the Company or in the event of the merger or consolidation of the
Company, as provided in the Loan Agreement.

5



--------------------------------------------------------------------------------



 



     The Bonds are also subject to mandatory sinking fund redemption by lot in
such manner as the Trustee may determine pursuant to the Indenture, at a
redemption price equal to 100% of the principal amount thereof and accrued but
unpaid interest to the redemption date.
     Upon the occurrence of a Determination of Taxability, as defined in this
Indenture, the Bonds are subject to mandatory redemption in whole at a
redemption price equal to 105% of the Outstanding principal amount thereof, plus
unpaid interest accrued to the redemption date, at the earliest practicable date
selected by the Trustee, after consultation with the Company, but in no event
later than 45 calendar days following the Trustee’s notification of the
Determination of Taxability. The occurrence of a Determination of Taxability
with respect to the Bonds will not constitute an Event of Default under this
Indenture and the sole remedy of the holders of the Bonds is the mandatory
redemption of the Bonds pursuant to this paragraph.
     In the event less than all Bonds are to be redeemed pursuant to the
optional or special redemption provisions of this Indenture, they shall be
redeemed in such order of maturity as the Company Representative shall determine
(less than all of the Bonds of a single maturity to be selected by lot in such
manner as the Trustee may determine). Except as hereinafter provided, notice of
the call for redemption shall be given by the Trustee by mailing by first class
mail a copy of the redemption notice not more than 45 days nor less than 30 days
prior to the redemption date to the Registered Owners of Bonds to be redeemed in
whole or in part at the address of such Registered Owner last showing on the
registration books. Failure to give such notice or any defect therein shall not
affect the validity of any proceedings for the redemption of such Bonds for
which no such failure or defect occurs. All Bonds called for redemption will
cease to bear interest after the specified redemption date, provided collected
funds for their payment are on deposit at the place of payment at the time of
redemption.
     Notwithstanding the foregoing, no additional notice shall be required with
respect to mandatory sinking fund redemption unless requested by the holders of
100% of the principal amount of the Bonds, and Bonds need not be presented for
mandatory sinking fund redemption payment.
     The Bonds are issuable only as fully registered bonds in the minimum
denominations of $100,000 and in any integral multiple of $5,000 in excess
thereof. The Bonds shall initially be registered in the name of Cede & Co., as
nominee for The Depository Trust Company (“DTC”), to be held in a book-entry
system and: (a) such Bonds shall be registered in the name of the DTC or its
nominee, as Bondholder, and immobilized in the custody of DTC; (b) unless
otherwise requested by DTC, there shall be a single Bond certificate for each
maturity; and (c) such Bonds shall not be transferable or exchangeable, except
for transfer to another Depository or another nominee of a Depository, without
further action by the City. The owners of beneficial interest in the Bonds shall
not have any right to receive Bonds in the form of physical certificates. If any
Depository determines not to continue to act as a Depository for the Bonds for
use in a book-entry system, the City may attempt to have established a
securities depository/book-entry system relationship with another qualified
Depository under this Indenture. If the City does not or is unable to do so, the
City and the Trustee, after the Trustee has made provision for notification to
the owners of beneficial interests by the then Depository, shall permit
withdrawal of the Bonds from the Depository, and authenticate and deliver Bond
certificates in fully

6



--------------------------------------------------------------------------------



 



registered form (in authorized denominations of not less than $100,000) to the
assignees of the Depository or its nominee.
     While a Depository is the sole holder of the Bonds, delivery or notation of
partial redemption of Bonds shall be effected in accordance with the provisions
of the Letter of Representations, as defined in this Indenture.
     In addition to the words and terms defined elsewhere in this Bond, the
following terms shall have the following meanings:
     “Beneficial Owner” means, with respect to the Bonds, a person owning a
Beneficial Ownership Interest therein, as evidenced to the satisfaction of the
Trustee.
     “Beneficial Ownership Interest” means the beneficial right to receive
payments and notices with respect to the Bonds which are held by a Depository
under a book-entry system.
     “Book-entry form” or “book-entry system” means, with respect to the Bonds,
a form or system, as applicable, under which (a) the Beneficial Ownership
Interests may be transferred only through a book-entry; and (b) physical Bond
certificates in fully registered form are registered only in the name of a
Depository or its nominee as holder, with the physical Bond certificates
“immobilized” in the custody of the Depository. The book-entry system maintained
by and the responsibility of the Depository (and not maintained by or the
responsibility of the City or the Trustee) is the record that identifies, and
records the transfer of the interests of, the owners of beneficial (book-entry)
interests in the Bonds.
     “Depository” means any securities depository that is a clearing agency
under federal law operating and maintaining, with its participants or otherwise,
a book-entry system to record ownership of book-entry interests in Bonds, and to
effect transfers of book-entry interests in Bonds, and includes and means
initially The Depository Trust Company (a limited purpose trust company), New
York, New York.
     “Direct Participant” means a Participant as defined in the Letter of
Representations.
     “Indirect Participant” means a person utilizing the book-entry system of
the Depository by, directly or indirectly, clearing through or maintaining a
custodial relationship with a Direct Participant.
     NEITHER THE CITY, THE COMPANY, NOR THE TRUSTEE WILL HAVE ANY RESPONSIBILITY
OR OBLIGATION TO ANY DIRECT PARTICIPANT, INDIRECT PARTICIPANT OR ANY BENEFICIAL
OWNER OR ANY OTHER PERSON NOT SHOWN ON THE REGISTRATION BOOKS OF THE TRUSTEE AS
BEING A HOLDER WITH RESPECT TO: (A) THE BONDS; (B) THE ACCURACY OF ANY RECORDS
MAINTAINED BY DTC OR ANY DIRECT PARTICIPANT OR INDIRECT PARTICIPANT; (C) THE
TIMELY OR ULTIMATE PAYMENT BY DTC OR ANY DIRECT PARTICIPANT OR INDIRECT
PARTICIPANT OF ANY AMOUNT DUE TO ANY BENEFICIAL OWNER IN RESPECT OF THE
PRINCIPAL OR REDEMPTION PRICE OF OR INTEREST ON THE BONDS; (D) THE DELIVERY BY
ANY DIRECT PARTICIPANT OR INDIRECT PARTICIPANT OF ANY NOTICE TO ANY BENEFICIAL
OWNER WHICH IS REQUIRED

7



--------------------------------------------------------------------------------



 



OR PERMITTED UNDER THE TERMS OF THIS INDENTURE TO BE GIVEN TO REGISTERED OWNERS;
(E) THE SELECTION OF THE BENEFICIAL OWNERS TO RECEIVE PAYMENT IN THE EVENT OF
ANY PARTIAL REDEMPTION OF THE BONDS; OR (F) ANY CONSENT GIVEN OR OTHER ACTION
TAKEN BY DTC AS REGISTERED OWNER.
     Except for the 15 days next preceding the mailing of notice of redemption
of the Bonds (and, if this Bond or portion thereof is called, the period
following the giving of such notice), this Bond is fully transferable by the
Registered Owner hereof in person or by his duly authorized attorney on the
registration books kept at the designated office of the Trustee upon surrender
of this Bond, together with a duly executed written instrument of transfer
satisfactory to the Trustee. Upon such transfer, a new fully registered bond or
bonds of authorized denomination or denominations for the same aggregate
principal amount and maturity will be issued to the transferee in exchange
therefor, all upon payment of the charges and subject to the terms and
conditions set forth in this Indenture. The City and the Trustee may deem and
treat the person in whose name this Bond is registered as the absolute owner
hereof, whether or not this Bond shall be overdue, for the purpose of receiving
payment (except as provided above with respect to Regular and Special Record
Dates) and for all other purposes, and neither the City nor the Trustee shall be
affected by any notice to the contrary. Bonds which are reissued upon transfer,
exchange or other replacement shall bear interest from the most recent Interest
Payment Date to which interest has been paid or duly provided for, or if no
interest has been paid, then from the Original Issue Date.
     To the extent permitted by, and as provided in the Indenture, modifications
or amendments of the Indenture, or of any indenture supplemental thereto, and of
the rights and obligations of the City and of the owners of the Bonds may be
made with the consent of the City and, in certain instances, with the consent of
the owners of not less than a majority in aggregate principal amount of the
Bonds then Outstanding; provided, however, that no such modification or
amendment shall be made which will affect the terms of payment of the principal
of, premium, if any, or interest on any of the Bonds which are unconditional,
unless consented to by all Bondholders. Any such consent by the owner of this
Bond shall be conclusive and binding upon such owner and upon all future owners
of this Bond and of any bond issued upon the transfer or exchange of this Bond
whether or not notation of such consent is made upon this Bond.
     The owner of this Bond shall have no right to enforce the provisions of the
Indenture, the provisions of which are incorporated herein by this reference, or
to institute action to enforce the pledge, assignment or covenants made therein
or to take any action with respect to an Event of Default under the Indenture or
to institute, appear in or defend any suit, action or other proceeding at law or
in equity with respect thereto, except as provided in this Indenture. In case an
Event of Default under the Indenture shall occur, the principal of all the Bonds
at any such time Outstanding under the Indenture may be declared or may become
due and payable, upon the conditions and in the manner and with the effect
provided in this Indenture. The Indenture provides that such declaration may in
certain events be rescinded and annulled by the Trustee under certain
circumstances.

8



--------------------------------------------------------------------------------



 



     Neither the members of the City Council of the City nor any person
executing the Bonds shall be liable personally on the Bonds or be subject to any
personal liability or accountability by reason of the issuance thereof.
     It is hereby certified, recited and declared that all conditions, acts and
things required by the Constitution or statutes of the State of Arkansas or by
the Act or the Indenture to exist, to have happened or to have been performed
precedent to or in the issuance of this Bond exist, have happened and have been
performed.
     This Bond shall not be entitled to any benefit under this Indenture or any
indenture supplemental thereto, or become valid or obligatory for any purpose
until the Trustee shall have signed the certificate of authentication hereon.
     IN WITNESS WHEREOF, the City of Springdale, Arkansas has caused this Bond
to be signed in its name and on its behalf by the manual or facsimile signature
of its Mayor, and a facsimile of its corporate seal to be affixed hereon and
attested by the manual or facsimile signature of its City Clerk.
[SEAL]

             
 
                CITY OF SPRINGDALE, ARKANSAS    
 
           
 
  By        
 
           
 
      Jerre M. Van Hoose, Mayor    

Attest:

         
 
       
By
       
 
 
 
Denise Pearce, City Clerk    

9



--------------------------------------------------------------------------------



 



[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]
     This is one of the Bonds described in the within mentioned Indenture of
Trust.

             
 
                BANK OF OKLAHOMA, N.A.    
 
           
 
  By        
 
           
 
      Authorized Officer    

[End Form of Trustee’s Certificate of Authentication]

10



--------------------------------------------------------------------------------



 



[FORM OF ASSIGNMENT]
     FOR VALUE RECEIVED, the undersigned hereby sells. assigns and transfers
unto
     
 
     
 
(Please print or typewrite name and address of Assignee)
(Tax Identification or Social Security No.)
the within Bond and all rights thereunder, and hereby irrevocably constitutes
and appoints attorney to transfer the within Bond on the books kept for
registration thereof, with full power of substitution in the premises.

     
Dated:                                        
   
 
   
 
  NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Bond in every particular, without alteration
or enlargement or any change whatever. Signature must be guaranteed by a member
of a Medallion Signature Program.

[End Form of Assignment]
[End of Form of Series 2008 Bond]

11



--------------------------------------------------------------------------------



 



     WHEREAS, all things necessary to make the Bonds, when authenticated by the
Trustee and issued as in this Indenture provided, the valid, binding and legal
obligations of the City and to constitute this Indenture a valid, binding and
legal instrument for the security of the Bonds in accordance with its terms,
have been done and performed;
     NOW, THEREFORE, THIS INDENTURE WITNESSETH:
GRANTING CLAUSES
     That the City, in consideration of the premises and of the mutual covenants
herein contained and of the purchase and acceptance of the Bonds by the owners
thereof and of the sum of One Dollar to it duly paid by the Trustee at or before
the execution and delivery of these presents, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, in order to secure
the payment of the principal of, premium, if any, and interest on all Bonds at
any time Outstanding under this Indenture according to their tenor and effect
and to secure the performance and observance of all the covenants and conditions
in the Bonds and herein contained, and to declare the terms and conditions upon
and subject to which the Bonds are issued and secured, has executed and
delivered this Indenture and has granted, bargained, sold, alienated, assigned,
pledged, set over and confirmed, and by these presents does grant, bargain,
sell, alienate, assign, pledge, set over and confirm unto Bank of Oklahoma,
N.A., as Trustee, and to its successors and assigns forever, all and singular
the following described property, franchises and income:
GRANTING CLAUSE FIRST
     The Loan Agreement, including the rights of the City under and pursuant to
the Loan Agreement (other than the rights of the City under Sections 5.01(f),
8.05 and 10.04 of the Loan Agreement and other than the rights of the City to
perform certain discretionary acts as reserved in the Loan Agreement) and the
rights, title and interests granted, pledged, bargained, sold, conveyed and
mortgaged by the Company therein, including Pledged Revenues (as herein
defined):
GRANTING CLAUSE SECOND
     All Funds (except the Rebate Fund) established under this Indenture, except
for monies deposited with or paid to the Trustee for the redemption of Bonds,
notice of the redemption or tender of which has been duly given, and all Pledged
Revenues payable to the Trustee by or for the account of the City pursuant to
the Loan Agreement and this Indenture, subject only to the provisions of this
Indenture permitting the application thereof for the purposes and on the terms
and conditions set forth in this Indenture:
GRANTING CLAUSE THIRD
     Any and all other interests in real or personal property of every name and
nature from time-to-time hereafter by delivery or by writing of any kind
specifically mortgaged, pledged or hypothecated, as and for additional security
hereunder by the City or by anyone in its behalf or with its written consent in
favor of the Trustee, which is hereby authorized to receive any and all

12



--------------------------------------------------------------------------------



 



such property at any and all times and to hold and apply the same subject to the
terms hereof; and
     TO HAVE AND TO HOLD the same with all privileges and appurtenances hereby
conveyed and assigned, or agreed or intended to be, to the Trustee and its
successors in said trust and assigns forever;
     IN TRUST, NEVERTHELESS, upon the terms herein set forth for the equal and
proportionate benefit, security and protection of all owners of the Bonds issued
under and secured by this Indenture without privilege, priority or distinction
as to the lien or otherwise of any of the Bonds over any other of the Bonds
except as specifically provided herein:
     PROVIDED, HOWEVER, that if the City, its successors or assigns shall well
and truly pay, or cause to be paid, the principal of the Bonds and the premium,
if any, and the interest due or to become due thereon, at the times and in the
manner mentioned in the Bonds according to the true intent and meaning thereof,
and shall cause the payments to be made into the Bond Principal Fund and the
Bond Interest Fund as hereinafter required or shall provide, as permitted
hereby, for the payment thereof by depositing with the Trustee the entire amount
due or to become due thereon, or certain securities as herein permitted, and
shall well and truly keep, perform and observe all the covenants and conditions
pursuant to the terms of this Indenture to be kept, performed and observed by
it, and shall pay or cause to be paid to the Trustee all sums of money due or to
become due to it in accordance with the terms and provisions hereof, then upon
such final payments, this Indenture and the rights hereby granted shall cease,
terminate and be void; otherwise, this Indenture to be and remain in full force
and effect.
     THIS INDENTURE FURTHER WITNESSETH and it is expressly declared that all
Bonds issued and secured hereunder are to be issued, authenticated and
delivered, and all said property, rights, interests and revenues and funds
hereby pledged and assigned are to be dealt with and disposed of under, upon and
subject to the terms, conditions, stipulations, covenants, agreements, trusts,
uses and purposes as hereinafter expressed, and the City has agreed and
covenanted, and does hereby agree and covenant with the Trustee and with the
respective owners from time-to-time of the Bonds as follows:
ARTICLE I
DEFINITIONS; BOND INDENTURE TO CONSTITUTE CONTRACT
     Section 1.01. Definitions. All words and phrases not otherwise defined
herein shall have the same meanings as assigned to such words and phrases in
Article I of the Loan Agreement and in Article I of this Indenture. In addition,
the following terms, except where the context indicates otherwise, shall have
the respective meanings set forth below:
     “Act” means Title 14, Chapter 267 of the Arkansas Code of 1987, Annotated,
and Title 14, Chapter 164, Subchapter 2 of the Arkansas Code of 1987, Annotated.
     “Additional Indebtedness” means all Indebtedness of the Company other than
the Loan.

13



--------------------------------------------------------------------------------



 



     “Approved Purchasers” means (a) Weyerhaeuser Company or any division or
subsidiary or parent thereof, (b) Lowe’s Companies, Inc. or any division or
subsidiary or parent thereof, and (c) any additional purchaser approved by the
holders of a majority in principal amount of the Bonds.
     “Audited Financial Statements” means, as to the Company, financial
statements for a Fiscal Year, or for such other period for which an audit has
been performed, prepared in accordance with generally accepted accounting
principles, which have been audited and reported upon by independent certified
public accountants.
     “Balloon Long-Term Indebtedness” means Long-Term Indebtedness 20% or more
of the principal payments of which are due in any 12-month period, which portion
of the principal is not required by the documents pursuant to which such
Indebtedness is issued to be amortized by redemption prior to such date.
     “Beneficial Owner” means, with respect to any Bonds in Book-Entry Form, a
Person owning a Beneficial Ownership Interest therein, as evidenced to the
satisfaction of the Trustee.
     “Beneficial Ownership Interest” means the beneficial right to receive
payments and notices with respect to the Bonds which are held by a Depository
under a book-entry system.
     “Board” means the Board of Directors of the Company.
     “Bonds” or “Series 2008 Bonds” means the City of Springdale, Arkansas
Industrial Development Refunding Revenue Bonds (Advanced Environmental Recycling
Technologies, Inc. Project) Series 2008.
     “Bond Interest Fund” means the Bond Interest Fund created in this
Indenture.
     “Bond Principal Fund” means the Bond Principal Fund created in this
Indenture.
     “Bondholder” or “holder” or “owner” of Bonds means the Registered Owner of
any Bond.
     “Book-Entry Form” or “book-entry system” means, with respect to any Bonds,
a form or system, as applicable, under which (a) the Beneficial Ownership
Interests may be transferred only through a book-entry and (b) physical Bond
certificates in fully registered form are registered only in the name of a
Depository or its nominee as Holder, with the physical Bond certificates
“immobilized” in the custody of the Depository. The book-entry system maintained
by and the responsibility of the Depository (and not maintained by or the
responsibility of the City or the Trustee) is the record that identifies, and
records the transfer of the interests of, the owners of book-entry interests in
such Bonds.
     “Business Day” means any day other than a Saturday, a Sunday or any other
day on which the New York Stock Exchange or banks are authorized or obligated by
law or executive order to close in New York, New York, or any city in which the
designated corporate trust office of the Trustee is located.

14



--------------------------------------------------------------------------------



 



     “City” means the City of Springdale, Arkansas, or any public corporation
succeeding to its rights and obligations under the Loan Agreement.
     “City Officer” means the Mayor or other officer of the City, and, when used
with reference to an act or document, also means any other person authorized by
resolution of the City to perform such act or sign such document.
     “Code” means the Internal Revenue Code of 1986 and the regulations issued
from time-to-time thereunder.
     “Commitment Indebtedness” means the obligation of the Company to repay
amounts disbursed pursuant to a commitment from a financial institution to
refinance when due other Indebtedness (including accrued and unpaid interest
thereon) of the Company or to purchase when tendered for purchase by the holder
thereof in accordance with the terms thereof other Indebtedness (including
accrued and unpaid interest thereon) of the Company, which other Indebtedness
was incurred in accordance with the provisions of the Loan Agreement, plus any
fees payable to such financial institution for such commitment and any other
expenses (including collection) thereunder, including, without limitation,
amounts disbursed and fees and expenses payable in connection with any Credit
Facility.
     “Company” or “Corporation” means Advanced Environmental Recycling
Technologies, Inc., a Delaware corporation, and its successors and assigns.
     “Company Representative” or “Corporation Representative” means the
executive director or chief financial officer of the Company or any other person
designated as such by an instrument in writing delivered to the City and the
Trustee by the chief executive officer of the Company or chief financial
officer.
     “Completion Indebtedness” means any Long-Term Indebtedness incurred by the
Company for the purpose of financing the completion of the acquisition,
construction or equipping of the facilities for which Long-Term Indebtedness has
theretofore been incurred in accordance with the provisions of the Loan
Agreement, to the extent necessary to provide a completed and equipped facility
of the type and scope contemplated at the time that such Long-Term Indebtedness
theretofore incurred was originally incurred, and, to the extent the same shall
be applicable, in accordance with the general plans and specifications for such
facility as originally prepared with only such changes as have been made in
conformance with the documents pursuant to which such Long-Term Indebtedness
theretofore incurred was originally incurred.
     “Consultant” means a firm or firms designated in a certificate of the
Company Representative which is not, and no member, stockholder, director,
officer, trustee or employee of which is, an officer, director, trustee or
employee of the Company, and which is a professional management consultant of
national repute for having the skill and experience necessary to render the
particular report required by the provision of the Loan Agreement in which such
requirement appears.
     “Cost of Issuance Fund” means the Cost of Issuance Fund created pursuant to
this Indenture.

15



--------------------------------------------------------------------------------



 



     “Cost of the Project” means the sum total of all reasonable or necessary
costs incidental to the financing of the Facilities described in the Loan
Agreement.
     “Credit Facility” means a line of credit, letter of credit, standby bond
purchase agreement or similar credit enhancement or liquidity facility
established in connection with the issuance of Indebtedness to provide credit or
liquidity support for such Indebtedness.
     “Current Assets” means unrestricted cash of the Company or other assets of
the Company which are expected to be converted into cash or consumed in the
production of income within the greater of one year and the normal operating
cycle of the Company, all determined in according with generally accepted
accounting principles.
     “Current Liabilities” means liabilities of the Company expected to be
liquidated in the greater of one year and the normal operating cycle of the
Company, excluding any liability otherwise classified as current which will be
settled from other than Current Assets, all determined in according with
generally accepted accounting principles.
     “Current Ratio” means the ratio of Current Assets to Current Liabilities.
     “Debt to Equity Ratio” means the ratio of (a) Indebtedness, to (b) excess
of total assets of the Company over total liabilities.
     “Deposit Account Control Agreement” means that certain Deposit Account
Control Agreement, dated as of February 1, 2008, among the Trustee, the City,
the Depository Bank and the Company.
     “Depository” means any securities depository that is a clearing agency
under federal law operating and maintaining, with its participants or otherwise,
a book-entry system to record ownership of book-entry interests in bonds, and to
effect transfers of book-entry interests in bonds in book-entry form, and
includes and means initially The Depository Trust Company (a limited purpose
trust company), New York, New York.
     “Depository Bank” means Liberty Bank of Arkansas, or any subsequent
depository bank named pursuant to the Deposit Account Control Agreement.
     “Determination of Taxability” means and shall occur when, (a) the Trustee
receives written notice from the Company or a majority of Bondholders, supported
by an Opinion of Bond Counsel which shall be a nationally recognized firm with
expertise in the area of federal taxation of municipal bonds, that interest on
the Bonds is includable in the gross income of Holders of the Bonds of any
series for federal income tax purposes; or (b) the Internal Revenue Service
shall claim in writing that interest on the Bonds of any series is includable in
the gross income of holders of such Bonds for federal income tax purposes.
     “Direct Participant” means a Participant as defined in the Letter of
Representations.
     “Environmental Law” means (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1976, 42 U.S.C. §§ 9601 et seq.; (b) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by SARA,

16



--------------------------------------------------------------------------------



 



42 U.S.C. §§ 1820 et seq.; (c) the Hazardous Materials Transportation Act, 49
U.S.C. §§ 1810 et seq.; (d) the Toxic Substances Control Act, 15 U.S.C. §§ 2601
et seq.; (e) the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§§ 9601 et seq.; (f) the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; (g) the
Clean Air Act, 42 U.S.C. §§ 7412 et seq.; and (h) and any related laws of the
State of Arkansas or ordinances or resolutions of any subdivision thereof, as
any such acts, powers and duties may be amended, modified or supplemented and
any regulations promulgated pursuant to any of the foregoing statutes.
     “Escrowed Interest” means amounts (but not including any interest earnings
thereon, except as otherwise provided in the Loan Agreement) deposited in escrow
in connection with the issuance of Long-Term Indebtedness and either held as
cash or invested in noncallable Government Obligations to pay interest on such
Long-Term Indebtedness (but shall not include capitalized or borrowed interest).
     “Equipment” means those items of machinery, equipment or other personal
property installed in the Springdale Property, Lowell, Property, Junction
Property or Watts Property and pledged to the repayment of the Loan pursuant to
the Loan Agreement, and any item of machinery, equipment or other personal
property or fixtures acquired and installed in substitution or replacement
thereof, less such machinery, equipment or other personal property or fixtures
as may be released from such pledge pursuant to the Loan Agreement or taken by
exercise of the power of eminent domain as provided in the Loan Agreement, as
such items may at any time exist.
     “Event of Default” or “event of default” means those defaults specified in
this Indenture or the Loan Agreement, as appropriate.
     “Facilities” means the plastic waste reclamation and recycling facilities
of the Company refinanced with proceeds of the Series 2008 Bonds, located in the
City of Springdale, Arkansas, as more particularly described in Exhibit A to the
Loan Agreement.
     “Fiscal Year” means the fiscal year of the Company.
     “Funds” means the Bond Principal Fund, the Bond Interest Fund, the Reserve
Fund, the Costs of Issuance Fund and the Rebate Fund, and any account created
therein, all as established and created by this Indenture.
     “Governing Body” means the Board of Directors of the Company.
     “Government Obligations” means:
     (a) Direct obligations (other than an obligation subject to variation in
principal repayment) of the United States of America;
     (i) obligations fully and unconditionally guaranteed as to timely payment
of principal and interest by the United States of America;
     (ii) obligations fully and unconditionally guaranteed as to timely payment
of principal and interest by any agency or instrumentality of the United

17



--------------------------------------------------------------------------------



 



States of America when such obligations are backed by the full faith and credit
of the United States of America;
     (iii) evidences of ownership or proportionate interests in future interest
and principal payments on obligations described above held by a bank or trust
company as custodian, under which the owner of the investment is the real party
in interest and has the right to proceed directly and individually against the
obligor and the underlying government obligations are not available to any
person claiming through the custodian or to whom the custodian may be obligated,
provided, however, that Government Obligations described in this
subsection (iii) may only be used in connection with a defeasance of the Bonds
under this Indenture; or
     (iv) securities of or other interests in any open-end or closed-end
management type investment company or investment trust registered under the
federal “Investment Company Act of 1940,” 15 U.S.C. Section 80(a)-1 et seq., if
the portfolio of such investment company or investment trust is limited to
United States of America obligations which are backed by the full faith and
credit of the United States of America and to repurchase agreements fully
collateralized by such obligations and if any such investment company or
investment trust actually takes delivery of such collateral, either directly or
through an authorized custodian.
     (b) Pre-refunded municipal obligations rated “AAA” by Standard & Poor’s
Rating Services and “AAA” by Moody’s Investors Service meeting the following
requirements:
     (i) the municipal obligations are (A) not subject to redemption prior to
maturity; or (B) the bond trustee therefor has been given irrevocable
instructions concerning their call and redemption and the issuer of the
municipal obligations has covenanted not to redeem such municipal obligations
other than as set forth in such instructions;
     (ii) the municipal obligations are secured by cash or obligations described
in paragraphs (a)(i), (ii), (iii), (iv) or (v) above, which may be applied only
to payment of the principal of, interest and premium on such municipal
obligations;
     (iii) the principal of and interest on the obligations described in
paragraphs (a)(i), (ii), (iii), (iv) or (v) above (plus any cash in the escrow)
has been verified by the report of independent certified public accountants to
be sufficient to pay in full all principal of, interest and premium, if any, due
and to become due to the municipal obligations (“Verification”);
     (iv) the cash or obligations described in paragraph (a) above serving as
security for the municipal obligations are held by an escrow agent or trustee in
trust for owners of the municipal obligations;

18



--------------------------------------------------------------------------------



 



     (v) no substitution of an obligation described in paragraph (a) above shall
be permitted except with another obligation described in paragraph (a) above and
upon delivery of a new Verification; and
     (vi) the cash or obligations described in paragraph (a) above are not
available to satisfy any other claims, including those by or against the bond
trustee or escrow agent.
     “Guaranty” means any obligation of the Company guaranteeing in any manner,
directly or indirectly, any obligation of any Person, which obligation of such
other Person would, if such obligation were the obligation of the Company,
constitute Indebtedness under the Loan Agreement. For the purposes of the Loan
Agreement, so long as no payments are required to be made under such Guaranty
and so long as such Guaranty constitutes a contingent liability under generally
accepted accounting principles, the aggregate principal amount of any
indebtedness in respect of which the Company shall have executed and delivered
its Guaranty shall be deemed to be equal to 20% of the principal amount borrowed
under such guaranteed indebtedness Outstanding at the time any computation is
being made, and the aggregate annual principal and interest payments on any
indebtedness in respect of which the Company shall have executed and delivered
its Guaranty shall be deemed to be equal to 20% of the amount which would be
payable as principal of and the interest on the indebtedness for which a
Guaranty shall have been issued during the Fiscal Year for which any computation
is being made, provided that if there shall have occurred a default under the
guaranteed obligation of any direct or indirect payment by the Company on such
Guaranty, then, during the period commencing on the date of such default of
payment and ending as the case may be on the day on which such default is cured
or on the day which is two years after such other Person resumes making all
payments on such guaranteed obligation, 100% of such guaranteed indebtedness
shall be taken into account.
     “Hazardous Material” means: (a) any substances defined as “hazardous
substances,” “pollutants,” “contaminants,” “hazardous materials,” “hazardous
wastes,” or “hazardous or toxic substances” or related materials as now or
hereafter defined in any Environmental Law; (b) those substances listed or
otherwise identified as substances of the type referred to in the preceding
subsection (a) in the regulations adopted and issued pursuant to any
Environmental Law, as the same may be amended, modified or supplemented; (c) any
friable asbestos, airborne asbestos in excess of that generally found in the
atmosphere, respectively, where the facilities of the Company are located, or
any substance or material containing asbestos, excluding any such materials
located on the solid waste disposal or manufacturing facilities of the Company
prior to the date of the Loan Agreement so long as such materials are contained,
maintained, abated, or removed in compliance with all applicable Environmental
Laws; and (d) any substance the presence of which on the Facilities is
prohibited by any applicable Environmental Law; provided that Hazardous Material
shall not include any such substances used in or resulting from the ordinary
operation of a facility constituting solid waste recycling facilities or for the
cleaning of the Facilities; provided that such substances are stored, handled
and disposed of in compliance with all applicable Environmental Laws and other
applicable laws and regulations.
     “Income Available for Debt Service” means, as to any Fiscal Year or other
specified period, (a) excess of revenues over expenses of the Company before
depreciation, amortization and interest expense on Long-Term Indebtedness, as
determined from the Audited Financial

19



--------------------------------------------------------------------------------



 



Statements or as otherwise herein provided, provided that unrealized gains and
losses on investments will not be recognized in the calculation of Income
Available for Debt Service, plus (b) capitalized or funded interest available
for and scheduled to be applied to interest obligations accrued during such
period; provided, however, that (i) no determination thereof shall take into
account any gain or loss resulting from either the extinguishment of
Indebtedness or the sale, exchange or other disposition of capital assets not
made in the ordinary course of business, and (ii) revenues shall not include
earnings from the investment of Escrowed Interest or earnings constituting
Escrowed Interest.
     “Indebtedness” means (a) all obligations of the Company for borrowed money
including, but not limited to, the Loan; (b) all installment sales, conditional
sales and capital lease obligations incurred or assumed by the Company as
purchaser; and (c) all Guaranties, whether constituting Long-Term Indebtedness
or Short-Term Indebtedness. Indebtedness shall not include any other obligation
incurred by the Company in the ordinary course of business, any obligation to
contribute to self-insurance, pension or other risk management programs,
indemnification obligations incurred with respect to Commitment Indebtedness, or
any fees or expenses payable in connection with the incurrence of Indebtedness.
     “Indenture” means this Indenture of Trust between the City and the Trustee,
including any indentures supplemental thereto made in conformity therewith,
pursuant to which the Bonds are authorized to be issued and secured.
     “Independent Architect” means an architect, engineer or firm of architects
and engineers selected by the Company with the approval of a majority in
principal amount of the Bondholders.
     “Indirect Participant” means a Person utilizing the book-entry system of
the Depository by, directly or indirectly, clearing through or maintaining a
custodial relationship with a Direct Participant.
     “Insurance Consultant” means a firm or Person selected by the Company
Representative and approved by a majority of the Bondholders or Beneficial
Owners which is not, and no member, stockholder, director, trustee, officer or
employee of which is, an officer, director, trustee or employee of the Company
and which is qualified to survey risks and to recommend insurance coverage for
solid waste recycling facilities and services and organizations engaged in such
operations and which may provide insurance coverage for the Company.
     “Interest Payment Dates” means June 15 and December 15 of each year,
commencing June 15, 2008.
     “Junction Deed of Trust” means the Mortgage, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of the date hereof,
with respect to certain property of the Company located in Junction, Texas.
     “Junction Property” means the real property described in the Junction Deed
of Trust.
     “Letter of Representations” means any Letter of Representations from the
City and the Trustee to the Depository which may be entered into in connection
with the issuance of the Bonds in a book-entry system, as supplemented and
amended from time-to-time.

20



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, deed of trust or pledge of, security interest
in, or encumbrance on, the assets of the Company or sale of accounts receivable
with recourse of, the Company which secures any Indebtedness.
     “Loan” means the loan by the City to the Company of the proceeds from the
sale of the Bonds (exclusive of accrued interest paid by the initial purchasers
of any Bonds) pursuant to the Loan Agreement.
     “Loan Agreement” means the Loan Agreement between the City and the Company,
dated as of February 1, 2008, and any amendments and supplements thereto made in
conformity with the requirements thereof and of this Indenture.
     “Loan Payments” means those payments required to be paid by the Company
identified as Loan Payments pursuant to the Loan Agreement.
     “Long-Term Debt Service Coverage Ratio” means, except as otherwise provided
in the Loan Agreement, for any Fiscal Year or other specified period, the ratio
determined by dividing the Income Available for Debt Service by Maximum Annual
Debt Service. When calculating the Long-Term Debt Service Coverage Ratio,
(a) capitalized interest shall not be counted as income unless it will be
available and applied in the same year as the Maximum Annual Debt Service will
occur; and (b) payments to be made in respect of principal and interest on any
revolving credit or similar agreement secured solely by a pledge of accounts
receivable and inventory shall not be included in determining Maximum Annual
Debt Service.
     “Long-Term Debt Service Requirement” means, for any Fiscal Year or other
specified period, the aggregate of the payments to be made in respect of
principal and interest (whether or not separately stated) on Outstanding
Long-Term Indebtedness of the Company during such period, also taking into
account:
     (a) with respect to Balloon Long-Term Indebtedness, (i) the amount of
principal which would be payable in such period if such principal were amortized
from the date of incurrence thereof over a period of 20 years on a level debt
service basis at an interest rate equal to the rate borne by such Indebtedness
on the date calculated, except that if the date of calculation is within
12 months of the actual maturity of such Indebtedness, the full amount of
principal payable at maturity shall be included in such calculation; or
(ii) principal payments or deposits with respect to Indebtedness secured by an
irrevocable letter of credit issued by, or an irrevocable line of credit with a
bank having a combined capital and surplus of at least $50,000,000, or insured
by an insurance policy issued by any insurance company rated at least “A” by
Alfred M. Best Company or its successors in Best’s Insurance Reports or its
successor publication, nominally due in the last Fiscal Year in which such
Indebtedness matures may, at the option of the Company Representative, be
treated as if such principal or interest payments or deposits were due as
specified in any loan agreement issued in connection with such letter of credit,
line of credit or insurance policy or pursuant to the repayment provisions of
such letter of credit, line of credit or insurance policy, and interest on such
Indebtedness after such Fiscal Year shall be assumed to be payable pursuant to
the terms of such loan agreement or repayment provisions;

21



--------------------------------------------------------------------------------



 



     (b) with respect to Long-Term Indebtedness which is Variable Rate
Indebtedness, the interest on such Indebtedness shall be calculated at the rate
which is equal to the average of the actual interest rates which were in effect
(weighted according to the length of the period during which each such interest
rate was in effect) for the most recent 12-month period immediately preceding
the date of calculation for which such information is available (or such shorter
period, but not less than six months, if such information is not available for a
12-month period), except that with respect to new Variable Rate Indebtedness,
and Variable Rate Indebtedness issued within the last six months, the interest
rate for such Indebtedness for the initial interest rate period shall be such
interest rate as determined in writing delivered to the Trustee by a banking,
investment banking or financial advisory firm, which shall be knowledgeable in
matters relating to finance for solid waste recycling facilities; and
     (c) with respect to any Commitment Indebtedness providing for payment of
other Long-Term Indebtedness, to the extent that amounts are not then due and
owing for advances made by the creditor with respect thereto, the principal and
interest relating to such Commitment Indebtedness shall not be included in any
computations with respect to Income Available for Debt Service or the Long-Term
Debt Service Requirement; provided, however, that interest shall be excluded
from the determination of Long-Term Debt Service Requirement to the extent that
Escrowed Interest is available to pay such interest (but the amount excluded
shall not take into account interest earnings on such Escrowed Interest unless
there shall have been delivered to the Trustee a report of an independent firm
of nationally recognized certified public accountants verifying that such amount
of interest can be timely paid from such escrow).
     “Long-Term Indebtedness” means all Indebtedness having a maturity longer
than one year incurred or assumed by the Company, including:
     (a) money borrowed for an original term, or renewable at the option of the
borrower for a period from the date originally incurred, longer than one year;
     (b) leases which are required to be capitalized in accordance with
generally accepted accounting principles having an original term, or renewable
at the option of the lessee for a period from the date originally incurred,
longer than one year;
     (c) installment sale or conditional sale contracts incurred or assumed by
the Company as purchaser having an original term in excess of one year;
     (d) Short-Term Indebtedness if a commitment by a financial lender exists to
provide financing to retire such Short-Term Indebtedness and such commitment
provides for the repayment of principal on terms which would, if such commitment
were implemented, constitute Long-Term Indebtedness; and
     (e) the current portion of Long-Term Indebtedness.
     “Lowell Mortgage” means the Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement, dated as of the date hereof, with
respect to certain property of the Company located in Lowell, Arkansas.

22



--------------------------------------------------------------------------------



 



     “Lowell Property” means the real property described in the Lowell Mortgage.
     “Maximum Annual Debt Service” means the highest Long-Term Debt Service
Requirement for any current or succeeding Fiscal Year or other specified period.
     “Monthly Payments” means monthly payments to be made by the Company
pursuant to the Loan Agreement in an amount as follows:
     (a) for the period from June 15, 2008 through December 14, 2008, inclusive,
equal to the quotient obtained by dividing the interest due and payable on the
Bonds on the next succeeding Interest Payment Date by six, plus any deposits to
the Reserve Fund required pursuant to the Loan Agreement;
     (b) for the period from December 15, 2008 and thereafter, equal to (a) the
sum of (i) the quotient obtained by dividing the amount of principal and
redemption premium, if any, of the Bonds due and payable on the next succeeding
payment date for principal (whether at their stated maturities, date called for
optional redemption or by mandatory sinking fund redemption) by 12, and (ii) the
quotient obtained by dividing the interest due and payable on the Bonds on the
next succeeding Interest Payment Date by six; and (b) any deposits to the
Reserve Fund required pursuant to the Loan Agreement.
     “Net Book Value” when used in connection with Property, Plant and Equipment
or other property means the value of such property, net of accumulated
depreciation or amortization, if applicable and as the case may be, as it is
carried on the books of the Company in conformity with generally accepted
accounting principles.
     “Net Proceeds” means the gross proceeds of any insurance or condemnation
awards or the gross proceeds received pursuant to any title insurance policy
with respect to any Property, Plant and Equipment pledged to the payment of the
Loan pursuant to the Loan Agreement, the Springdale Mortgage or the Watts
Mortgage, less such fees and expenses incurred in collecting the same.
     “Nonrecourse Indebtedness” means any Indebtedness incurred to finance the
purchase by the Company of tangible property secured solely by a Lien on such
property, the liability for which is limited to the property subject to such
Lien with no recourse, directly or indirectly, to any other assets of the
Company.
     “Notice Beneficial Owners” means those Beneficial Owners who have given
their addresses and facsimile numbers to the Company.
     “Officer’s Certificate” means a certificate signed by the Company
Representative. Each Officer’s Certificate presented pursuant to the Loan
Agreement shall state that it is being delivered pursuant to (and shall identify
the section or subsection of), and shall incorporate by reference and use in all
appropriate instances all terms defined in, the Loan Agreement.
     “Operating Expenses” shall mean all expenditures required in the operation
and maintenance of the Facilities including those that result in both current
period expenses as well

23



--------------------------------------------------------------------------------



 



as current assets or current liabilities under generally accepted accounting
principles, and including, the following items, without intending to limit the
generality of the foregoing:
     (a) expenditures for operation (including all utilities and fees payable
under management and/or operating agreements), maintenance, repair, alterations,
insurance and inspection;
     (b) salaries and expenditures for professional, managerial, supervisory,
administrative, engineering, architectural, legal, financial, auditing and
consulting services, including the reasonable annual compensation and expenses
of the officers and directors of the Company allocable to the Facilities and
including the fees of and other amounts payable to the Trustee and the City;
     (c) all taxes or contributions or payments in lieu thereof, assessments and
charges, including, without intending to limit the generality of the foregoing,
income, profits, sales, use, property, franchise, and excise taxes;
     (d) obligations under contracts for supplies, services and pensions and
other employee benefits;
     (e) purchases of merchandise and other inventory items; and
     (f) rentals payable under leases not intended by the Company to evidence
the acquisition of capital assets, as determined in accordance with generally
accepted accounting principles; provided, however, that rentals payable under
leases which, under generally accepted accounting principles would be treated as
evidencing the acquisition of a capital asset shall be includable within
Operating Expenses, if so designated by the Company; provided, however, the term
“Operating Expenses” shall not be construed to include (i) depreciation,
(ii) amortization, and (iii) the annual Long-Term Debt Service Requirement.
     “Opinion of Bond Counsel” means an opinion in writing signed by an attorney
or firm of attorneys acceptable to the Trustee and experienced in the field of
municipal bonds whose opinions are generally accepted by purchasers of municipal
bonds.
     “Opinion of Counsel” means an opinion in writing signed by an attorney or
firm of attorneys, acceptable to the Trustee, who may be counsel for the Company
or other counsel acceptable to the Trustee.
     “Outstanding” means, as of any particular time, all Bonds which have been
duly authenticated and delivered by the Trustee under this Indenture, except:
     (a) Bonds theretofore canceled by the Trustee or delivered to the Trustee
for cancellation after purchase in the open market or because of payment at or
redemption prior to maturity;
     (b) Bonds for the payment or redemption of which cash funds (or securities
to the extent described in this Indenture) shall have been theretofore deposited
with the

24



--------------------------------------------------------------------------------



 



Trustee (whether upon or prior to the maturity or redemption date of any such
Bonds); provided that, if such Bonds are to be redeemed prior to the maturity
thereof, notice of such redemption shall have been given or arrangements
satisfactory to the Trustee shall have been made therefor, or waiver of such
notice satisfactory in form to the Trustee shall have been filed with the
Trustee; and
     (c) Bonds in lieu of which other Bonds have been authenticated under this
Indenture.
     Bonds which do not pay interest currently in accordance with their terms
shall be deemed to be Outstanding in an amount equal to their accreted value at
the applicable time.
     “Parity Indebtedness” means Indebtedness of the Company secured on a parity
basis with the Bonds, except to the extent provided in Section 8.13 of the Loan
Agreement.
     “Patent and Trademark Security Agreement” means the Patent and Trademark
Security Agreement, dated as of the date hereof, from the Company for the
benefit of the Trustee.
     “Permitted Investments” means any of the following which at the time are
legal investments under the laws of the State of Arkansas for moneys held under
this Indenture and then proposed to be invested therein:
     (a) Government Obligations;
     (b) negotiable certificates of deposit issued by, or banker’s acceptances
drawn on and accepted by, any bank, including the Trustee, the certificate of
deposit or debt obligations of which (or if such bank, is the principal bank in
a bank holding company, debt obligations of the bank holding company) are rated,
at the time such certificates or acceptances are issued, in one of the two
highest Rating Categories;
     (c) repurchase agreements with any U.S. commercial bank, or with any United
States Government securities dealer, provided that such repurchase agreements
are fully secured by Government Obligations, and provided further that (i) such
collateral is held by the Trustee or any agent acting solely for the Trustee
during the term of such repurchase agreement; (ii) such collateral is not
subject to liens or claims of third parties and the Trustee has a perfected
first security interest in the collateral; (iii) such collateral has a market
value (determined at least once every 14 days) at least equal to 102% of the
amount invested in the repurchase agreement; and (iv) the failure to maintain
such collateral at the level required in (iii) above will require the Trustee to
liquidate the collateral;
     (d) certificates of deposit issued by any bank, savings institution or
trust company, including the Trustee, and time deposits in any bank, savings
institution or trust company, including the Trustee, as to which principal is
fully insured by a federally sponsored deposit insurance program; and
     (e) money market funds which are rated in the highest Rating Category and
are fully collateralized by Government Obligations.

25



--------------------------------------------------------------------------------



 



     “Permitted Liens” shall have the meaning assigned to it in Section 8.10(b)
of the Loan Agreement.
     “Person” means an individual, association, unincorporated organization,
corporation, partnership, joint venture, business trust or a government or an
agency or a political subdivision thereof, or any other entity.
     “Pledged Revenues” means the rights to receive all the receipts, revenues,
cash and income of the Company from whatever source derived, whether in the form
of accounts receivable, contract rights, chattel paper, general intangibles,
profits and income, or other rights, and the proceeds of such rights, whether
now owned or held or hereafter coming into existence.
     “Prior Bonds” means The City of Springdale, Arkansas Industrial Development
Refunding Revenue Bonds (Advanced Environmental Recycling Technologies, Inc.
Project) Series 2003.
     “Project” means the acquisition, construction and equipping of the
Facilities.
     “Property, Plant and Equipment” means real and personal, tangible and
intangible property owned by the Company which is property, plant and equipment
under generally accepted accounting principles.
     “Rating Agency” means Moody’s Investors Service, Inc. or Standard & Poor’s
Ratings Services, a Division of The McGraw-Hill Companies, Inc., and their
respective successors and assigns.
     “Rating Category” or “Categories” means the rating category or categories
respectively of each Rating Agency.
     “Rebate Analyst” means an attorney or firm of attorneys or accountant or
firm of accountants or other Person hired by the Company to assist the Company
in compliance with the arbitrage rebate requirements of Section 4.06 of the Loan
Agreement.
     “Rebate Fund” means the Rebate Fund created in this Indenture.
     “Registered Owner” means the Registered Owner of any Bonds, as shown on the
registration books of the Trustee.
     “Regular Record Date” means the close of business on the first day of the
calendar month immediately preceding to a regularly scheduled Interest Payment
Date for the Bonds.
     “Reserve Fund” means the Reserve Fund created pursuant to this Indenture.
     “Reserve Fund Credit Enhancement” means any letter of credit credited to
the Reserve Fund or any account therein as provided in the Loan Agreement in
lieu of cash or Permitted Investments on deposit in the Reserve Fund.

26



--------------------------------------------------------------------------------



 



     “Reserve Requirement” means the least of (1) 10% of the original principal
amount of the Bonds, (2) 125% of the average annual debt service payment on the
Bonds, or (3) 100% of the maximum annual debt service payable on the Bonds.
     “Short-Term Indebtedness” means Indebtedness with a term of less than one
year.
     “Significant Bondholder” shall mean any one Beneficial Owner of greater
than 50% of the Beneficial Ownership Interest in Bonds then Outstanding, and if
no one Beneficial Owner owns greater than 50% of the Beneficial Ownership
Interest in Bonds then Outstanding, then the provisions relating to the
Significant Bondholder shall not apply
     “Special Record Date” means a special record date fixed to determine the
names and addresses of Registered Owners for purposes of paying interest on a
special Interest Payment Date for the payment of defaulted interest, all as
further provided in this Indenture.
     “Springdale Mortgage” means the Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement, dated as of the date hereof, with
respect to certain property of the Company located in Springdale, Arkansas.
     “Springdale Property” means the real property described in the Springdale
Mortgage.
     “Subordinated Debt” means any Indebtedness the payment of which is
specifically subordinated to the payment of principal and interest on the Bonds
and evidenced by a writing which contains provisions substantially as provided
in the Loan Agreement and for which the Company has received an Opinion of
Counsel to the effect that such Indebtedness constitutes Subordinated Debt.
     “Tax Certificate” means the Tax Certificate as to Arbitrage and the
Provisions of Section 103 and 141-150 of the Internal Revenue Code, executed by
the City and the Company relating to the tax-exempt status of the Bonds and
including any amendments or supplements thereto.
     “Transfer” means any act or occurrence the result of which is to dispossess
any Person of any asset or interest therein, including specifically, but without
limitation, the forgiveness of any debt, but shall not include leases and
operating contracts governed by the Loan Agreement.
     “Trust Estate” means the property pledged, assigned and mortgaged to the
Trustee pursuant to the granting clauses of this Indenture.
     “Trustee” means Bank of Oklahoma, N.A., as trustee, and its successors and
assigns.
     “Underwriter” means Gates Capital Corporation., and its successors and
assigns; provided that any purchaser of a Bond from the Underwriter shall not be
considered as successor or assign thereof.
     “Variable Rate Indebtedness” means any portion of Indebtedness the interest
rate on which has not been established at a fixed or constant rate to maturity.

27



--------------------------------------------------------------------------------



 



     “Watts Mortgage” means the Leasehold Mortgage, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of the date hereof
with respect to certain property leased by the Company in Watts, Arkansas.
     “Watts Property” means the real property described in the Watts Mortgage.
     “Weyerhaeuser Agreement” means the agreement between the Company and
Weyerhaeuser Company dated February 5, 2007, as amended from time to time.
     “Weyerhaeuser Assignment Agreement” means the Weyerhaeuser Assignment
Agreement, dated as December 19, 2007, from the Company for the benefit of the
Trustee.
     “2003 Promissory Note” means that certain Promissory Note, dated as of
October 9, 2003, made by the Company to Allstate Insurance Company, in the
original principal amount of $2,600,000.
     Section 1.02. Indenture to Constitute Contract. In consideration of the
purchase and acceptance of any or all of the Bonds by those who shall own the
same from time-to-time, the provisions of this Indenture shall be part of the
contract of the City with the owners of the Bonds, and shall be deemed to be and
shall constitute contracts among the City, the Trustee and the owners from
time-to-time of the Bonds. The pledge made in this Indenture and the provisions,
covenants and agreements herein set forth to be performed by or on behalf of the
City shall be for the equal benefit, protection and security of the owners of
any and all of the Bonds except as specifically provided herein. All of the
Bonds, regardless of the time or times of their issuance or maturity, shall be
of equal rank without preference, priority or distinction of any of the Bonds
over any other thereof, except as expressly provided in or pursuant to this
Indenture.
ARTICLE II
AUTHORIZATION, TERMS,
     Section 2.01. Authorized Amount of Bonds. No Bonds may be issued under this
Indenture except in accordance with this Article. The total principal amount of
Bonds that may be issued hereunder is hereby expressly limited to, and the
amount hereby authorized to be issued shall be, $10,610,000.
     Section 2.02. All Bonds Equally and Ratably Secured by Trust Estate Except
as Expressly Provided Herein; Limited Obligation of Bonds and Pledges Securing
the Same. All Bonds issued under this Indenture and at any time Outstanding
shall in all respects be equally and ratably secured hereby, without preference,
priority or distinction as to date or dates or the actual time or times of the
issue or maturity of the Bonds, so that all Bonds at any time issued and
Outstanding hereunder shall have the same right, lien and preference under and
by virtue of this Indenture, and shall all be equally and ratably secured
hereby, except as otherwise expressly provided herein. The Bonds shall be
limited obligations of the City payable solely out of the security specified in
this Indenture. The Bonds shall not constitute or become an indebtedness, a debt
or a liability of or a charge against the general credit or taxing power of the
State of Arkansas, or of any county, city, town, school district or other
subdivision of the State of Arkansas, or of any other political subdivision or
body corporate and politic within the State of

28



--------------------------------------------------------------------------------



 



Arkansas other than the City (but only to the extent provided in this Indenture)
and neither the State of Arkansas, nor any county, city, town, school district
or other subdivision of the State of Arkansas, except the City to the extent
provided above, shall be liable thereon; nor shall the Bonds constitute the
giving, pledging or loaning of the faith and credit of the State of Arkansas, or
any county, city, town, school district or other subdivision of the State of
Arkansas or of any other political subdivision or body corporate and politic
within the State of Arkansas but shall be payable solely from the funds herein
provided therefor. The issuance of the Bonds shall not, directly or indirectly
or contingently, obligate the State of Arkansas or any subdivision of the State
of Arkansas nor empower the City to levy or collect any form of taxes or
assessments therefor or to create any indebtedness payable out of taxes or
assessments or make any appropriation for their payment, and such appropriation
or levy is prohibited. Nothing in the Act shall be construed to authorize the
City to create a debt of the State of Arkansas within the meaning of the
Constitution or statutes of the State of Arkansas or authorize the City to levy
or collect taxes or assessments. Neither the members of the City nor any person
executing the Bonds shall be liable personally on the Bonds or be subject to any
personal liability or accountability by reason of the issuance thereof. The
State of Arkansas shall not in any event be liable for the payment of the
principal of, premium, if any, or interest on the Bonds or for the performance
of any pledge, mortgage, obligation or agreement of any kind whatsoever
undertaken by the City. No breach of any such pledge, mortgage, obligation or
agreement shall impose any pecuniary liability upon the State of Arkansas or any
charge upon its general credit or against its taxing power.
     Section 2.03. Authorization of Bonds. There is hereby authorized to be
issued hereunder and secured hereby an issue of bonds, designated as the “City
of Springdale, Arkansas Industrial Development Refunding Revenue Bonds (Advanced
Environmental Recycling Technologies, Inc Project) Series 2008.” They shall be
issuable only as fully registered bonds in the minimum denomination of $100,000
plus integral multiples of $5,000 in excess thereof. The Bonds shall be
separately lettered “R” and shall be numbered separately from 1 upward.
     The Bonds shall be dated as of their date of original issuance, and shall
bear interest from such date to maturity at the rate of 8.00% per annum, on the
basis of a 360-day year composed of twelve 30-day months, payable semiannually
on June 15 and December 15 of each year, with the first interest payment to be
made on June 15, 2008, except that Bonds which are reissued upon transfer,
exchange or other replacement shall bear interest from the most recent Interest
Payment Date to which interest has been paid, or if no interest has been paid,
from the date of original issuance of the Bonds.
     The Bonds shall be originally issued in Book-Entry Form, and shall be
registered in the name of Cede & Co., as nominee of The Depository Trust
Company. While the Bonds are held in Book-Entry Form, (a) such Bonds shall be
registered in the name of the Depository or its nominee, as Bondholder, and
immobilized in the custody of the Depository; (b) unless otherwise requested by
the Depository, there shall be a single Bond certificate for each Bond maturity;
and (c) such Bonds shall not be transferable or exchangeable, except for
transfer to another Depository or another nominee of a Depository, without
further action by the City. While the Bonds are in Book-Entry Form, Bonds in the
form of physical certificates shall only be delivered to the Depository.

29



--------------------------------------------------------------------------------



 



     So long as a book-entry system is in effect for the Bonds, the City and
Trustee shall recognize and treat the Depository, or its nominee, as the holder
of the Bonds for all purposes, including payment of debt service, giving of
notices, and enforcement of remedies. The crediting of payments of debt service
on the Bonds and the transmittal of notices and other communications by the
Depository to the Direct Participant in whose Depository account the Bonds are
recorded and such crediting and transmittal by Direct Participants to Indirect
Participants or Beneficial Owners and by Indirect Participants to Beneficial
Owners are the respective responsibilities of the Depository and the Direct
Participants and the Indirect Participants and are not the responsibility of the
City or the Trustee; provided, however, that the City and the Trustee understand
that neither the Depository nor its nominee shall provide any consent requested
of the Registered Owners of Bonds pursuant to this Indenture, and that the
Depository will mail an omnibus proxy (including a list identifying the Direct
Participants) to the City which assigns the Depository’s, or its nominee’s,
voting rights to the Direct Participants to whose account at the Depository the
Bonds are credited (as of the record date for mailing of requests for such
consents). Upon receipt of such omnibus proxy, the City shall promptly provide
such omnibus proxy (including the list identifying the Direct Participants
attached thereto) to the Trustee, who shall then treat such owners as Registered
Owners of the Bonds for purposes of obtaining any consents pursuant to the terms
of this Indenture.
     As long as the Bonds are registered in the name of a Depository, or its
nominee, the Trustee agrees to comply with the terms and provisions of the
Letter of Representations including the provisions of the Letter of
Representations with respect to any delivery of the Bonds to the Trustee shall
supersede the provisions of this Indenture with respect thereto.
     If any Depository determines not to continue to act as a Depository for the
Bonds held in a book-entry system, the City may attempt to have established a
securities depository/book-entry system relationship with another Depository
under this Indenture. If the City does not or is unable to do so, the City and
the Trustee, after the Trustee has made provision for notification of the
Beneficial Owners by appropriate notice to the then Depository, shall permit
withdrawal of the Bonds from the Depository and shall authenticate and deliver
Bonds certificates in fully registered form to the assignees of the Depository
or its nominee or to the Beneficial Owners. A majority of the Beneficial Owners
also may request that the Bonds be withdrawn from the Depository and that the
Trustee authenticate and deliver Bonds certificates in fully registered form to
the Beneficial Owners. Such withdrawal, authentication and delivery shall be at
the cost and expense (including costs of printing or otherwise preparing and
delivering such replacement Bonds) of the Company. Such replacement Bonds shall
be in the denominations specified in the first paragraph of this Section 2.03.
     NEITHER THE CITY, THE COMPANY NOR THE TRUSTEE WILL HAVE ANY RESPONSIBILITY
OR OBLIGATION TO ANY DIRECT PARTICIPANT, INDIRECT PARTICIPANT OR ANY BENEFICIAL
OWNER OR ANY OTHER PERSON NOT SHOWN ON THE REGISTRATION BOOKS OF THE TRUSTEE AS
BEING A HOLDER WITH RESPECT TO: (A) THE SERIES 2008 BONDS; (B) THE ACCURACY OF
ANY RECORDS MAINTAINED BY DTC OR ANY DIRECT PARTICIPANT OR INDIRECT PARTICIPANT;
(C) THE TIMELY OR ULTIMATE PAYMENT BY DTC OR ANY DIRECT PARTICIPANT OR INDIRECT
PARTICIPANT OF ANY AMOUNT DUE TO ANY BENEFICIAL OWNER IN RESPECT OF THE
PRINCIPAL OR REDEMPTION PRICE OF OR INTEREST ON THE

30



--------------------------------------------------------------------------------



 



BONDS; (D) THE DELIVERY BY ANY DIRECT PARTICIPANT OR INDIRECT PARTICIPANT OF ANY
NOTICE TO ANY BENEFICIAL OWNER WHICH IS REQUIRED OR PERMITTED UNDER THE TERMS OF
THIS INDENTURE TO BE GIVEN TO REGISTERED OWNERS; (E) THE SELECTION OF THE
BENEFICIAL OWNERS TO RECEIVE PAYMENT IN THE EVENT OF ANY PARTIAL REDEMPTION OF
THE BONDS; OR (F) ANY CONSENT GIVEN OR OTHER ACTION TAKEN BY DTC AS HOLDER.
     The Bonds shall mature on December 15, 2023.
     Proceeds of the Bonds shall be applied as provided in the Indenture and the
Loan Agreement.
     The principal of and premium, if any, on the Bonds shall be payable at the
designated corporate trust office of the Trustee currently located in Oklahoma
City, Oklahoma, or at the principal office of its successor in trust upon
presentation and surrender of the Bonds. Payment of interest on any Bond shall
be made to the Registered Owner thereof by check or draft mailed on the Interest
Payment Date by the Trustee to the Registered Owner at his address as it last
appears on the registration books kept by the Trustee at the close of business
on the Regular Record Date for such Interest Payment Date, but any such interest
not so timely paid or duly provided for shall cease to be payable to the
Registered Owner thereof at the close of business on the Regular Record Date and
shall be payable to the Registered Owner thereof at the close of business on a
Special Record Date for the payment of any such defaulted interest. Such Special
Record Date shall be fixed by the Trustee whenever monies become available for
payment of the defaulted interest, and notice of such Special Record Date shall
be given to the Registered Owners of the Bonds not less than 10 days prior
thereto by first-class mail to each such Registered Owner as shown on the
Trustee’s registration books on the date selected by the Trustee, stating the
date of the Special Record Date and the date fixed for the payment of such
defaulted interest. Notwithstanding the foregoing, at the written request
addressed to the Trustee by any Bondholder of at least $1,000,000 in aggregate
principal amount of the Bonds, payments of principal at maturity or upon
redemption and payments of interest may be paid by wire transfer within the
United States to the bank account number filed no later than the Regular Record
Date with the Trustee for such purpose. All payments on the Bonds shall be made
in lawful money of the United States of America upon collection of immediately
available funds.
     The Bonds are subject to prior redemption as herein set forth. The Bonds
shall be substantially in the form and tenor hereinabove recited with such
appropriate variations, omissions and insertions as are permitted or required by
this Indenture.
     Notwithstanding anything herein to the contrary, when any Bond is
registered in the name of a Depository or its nominee, the principal and
redemption price of and interest on such Bond shall be payable in same day or
federal funds delivered or transmitted to the Depository or its nominee.
     Section 2.04. Execution of Bonds. The Bonds shall be executed in the name
and on behalf of the City, by the manual or facsimile signature of a
Commissioner of the City, and its corporate seal or a facsimile thereof shall be
thereunto affixed, imprinted, engraved or otherwise

31



--------------------------------------------------------------------------------



 



reproduced thereon and attested by the manual or facsimile signature of the City
Clerk. Any Bond may be signed (manually or by facsimile), sealed or attested on
behalf of the City by any person who, at the date of such act, shall hold the
proper office, notwithstanding that at the date of authentication, issuance or
delivery, such person may have ceased to hold such office.
     Section 2.05. Registration, Transfer and Exchange of Bonds, Persons Treated
as Owner. The City shall cause books for the registration and for the transfer
of the Bonds as provided in this Indenture to be kept by the Trustee which is
hereby appointed the transfer agent of the City for the Bonds. Notwithstanding
such appointment, the Trustee is hereby authorized to make any arrangements with
other institutions that it deems necessary or desirable in order that such
institutions may perform the duties of transfer agent for the Bonds. Subject to
the provisions of Section 2.03 hereof, upon surrender for transfer of any Bond
at the designated corporate trust office of the Trustee, duly endorsed for
transfer or accompanied by an assignment duly executed by the Registered Owner
or his attorney duly authorized in writing, the City shall execute and the
Trustee shall authenticate and deliver in the name of the transferee or
transferees a new fully registered Bond or Bonds for a like aggregate principal
amount of the same maturity.
     Bonds may be exchanged at the designated corporate trust office of the
Trustee for a like aggregate principal amount of fully registered Bonds of the
same maturity in authorized denominations, which shall be no less than $100,000.
The City shall execute and the Trustee shall authenticate and deliver Bonds
which the Bondholder making the exchange is entitled to receive, bearing numbers
not contemporaneously Outstanding. The execution by the City of any fully
registered Bond of any denomination shall constitute full and due authorization
of such denomination and the Trustee shall thereby be authorized to authenticate
and deliver such fully registered Bond.
     The Trustee shall not be required to transfer or exchange any Bond during
the period from the Regular Record Date next preceding the mailing of notice of
redemption as herein provided. After the giving of such notice of redemption,
the Trustee shall not be required to transfer or exchange any Bond, which Bond
or portion thereof has been called for redemption.
     Payment of either principal or interest on any fully registered Bond shall
be made only to or upon the written order of the Registered Owner thereof or his
legal representative, on the payment date for the principal and on the Regular
Record Date or the Special Record Date for the payment of interest but such
registration may be changed as hereinabove provided. All such payments shall be
valid and effectual to satisfy, and discharge the liability upon such Bond to
the extent of the sum or sums paid. As to any Bond, for all other purposes and
on any other date, the Registered Owner shall be regarded as the absolute owner
hereof.
     The Trustee shall require the payment by any Bondholder requesting exchange
or transfer of any tax or other governmental charge required to be paid with
respect to such exchange or transfer. The Company shall, under the Loan
Agreement, be liable to pay all expenses and charges of the City and of the
Trustee in connection with such exchange or transfer.
     Section 2.06. Lost, Stolen, Destroyed and Mutilated Bonds. Upon receipt by
the City and the Trustee of evidence satisfactory to them of the ownership of
and the loss, theft, destruction or mutilation of any Bond and, in the case of a
lost, stolen or destroyed Bond, of

32



--------------------------------------------------------------------------------



 



indemnity satisfactory to them. and upon surrender and cancellation of the Bond,
if mutilated, (a) the City shall execute, and the Trustee shall authenticate and
deliver, a new Bond of the same maturity, series and denomination in lieu of
such lost, stolen, destroyed or mutilated Bond; or (b) if such lost, stolen,
destroyed or mutilated Bond shall have matured or have been called for
redemption, in lieu of executing and delivering a new Bond as aforesaid, the
City may pay such Bond. Any such new Bond shall bear a number not
contemporaneously Outstanding. The applicant for any such new Bond may be
required to pay all expenses and charges of the City and of the Trustee in
connection with the issuance of such Bond. All Bonds shall be held and owned
upon the express condition that, to the extent permitted by law, the foregoing
conditions are exclusive with respect to the replacement and payment of
mutilated, destroyed, lost or stolen Bonds.
     Section 2.07. Delivery of Bonds. Upon the execution and delivery of this
Indenture, the City shall execute and deliver to the Trustee and the Trustee
shall authenticate the Bonds and deliver them to the initial purchasers thereof
as directed by the City and as hereinafter in this Section provided.
     Prior to the delivery by the Trustee of any of the Bonds, there shall have
been filed with or delivered to the Trustee the following:
     (a) an ordinance duly adopted by the City, certified by the City Clerk or
other City Officer thereof, authorizing the refinancing of the Cost of the
Project, the execution and delivery of the Loan Agreement and this Indenture and
the issuance of the Bonds;
          (b) a duly executed copy of this Indenture;
          (c) a duly executed copy of the Loan Agreement; and
          (d) the written order of the City as to the delivery of the Bonds
signed by a City Officer.
     Section 2.08. Trustee’s Authentication Certificate. The Trustee’s
authentication certificate upon the Bonds shall be substantially in the form and
tenor hereinbefore provided. No Bond shall be secured hereby or entitled to the
benefit hereof, or shall be valid or obligatory for any purpose, unless the
certificate of authentication, substantially in such form, has been duly
executed by the Trustee; and such certificate of the Trustee upon any Bond shall
be conclusive evidence and the only competent evidence that such Bond has been
authenticated and delivered hereunder. The Trustee’s certificate of
authentication shall be deemed to have been duly executed by it if manually
signed by an authorized officer of the Trustee, but it shall not be necessary
that the same person sign the signed certificate of authentication on all of the
Bonds issued hereunder.
     Section 2.09. Cancellation and Destruction of Bonds by the Trustee.
Whenever any Outstanding Bonds shall be delivered to the Trustee for the
cancellation thereof pursuant to this Indenture, upon payment of the principal
amount or interest represented thereby, or for replacement pursuant to
Section 2.06 hereof such Bonds shall be promptly canceled and destroyed by the
Trustee and counterparts of a certificate of destruction evidencing such
destruction shall be furnished by the Trustee to the City and the Company.

33



--------------------------------------------------------------------------------



 



     Section 2.10. Temporary Bonds. Pending the preparation of definitive Bonds,
the City may execute and the Trustee shall authenticate and deliver temporary
Bonds. Temporary Bonds shall be issuable as fully registered Bonds without
coupons, of any denomination, and substantially in the form of the definitive
Bonds but with such omissions, insertions and variations as may be appropriate
for temporary Bonds, all as may be determined by the City. Every temporary Bond
shall be executed by the City and be authenticated by the Trustee upon the same
conditions and in substantially the same manner, and with like effect, as the
definitive Bonds. As promptly as practicable the City shall execute and shall
furnish definitive Bonds and thereupon temporary Bonds may be surrendered in
exchange therefor at the designated office of the Trustee and the Trustee shall
authenticate and deliver in exchange for such temporary Bonds a like aggregate
principal amount of definitive Bonds. Until so exchanged the temporary Bonds
shall be entitled to the same benefits under this Indenture as definitive Bonds.
     Section 2.11. Transfer Restrictions. Upon a transfer of a Beneficial
Ownership Interest in a Series 2008 Bond (other than a transfer by the
Underwriter pursuant to the initial sale of the Series 2008 Bonds), each
purchaser of such Beneficial Ownership Interest shall be deemed to have
certified to the Trustee and acknowledged, represented and agreed with the
Company and the Underwriter that such purchaser is acquiring the Series 2008
Bond for its own account, and that it is (a) a “qualified institutional buyer”
within the meaning of Rule 144A promulgated under the Securities Act of 1933, as
amended, or (b) an institutional “accredited investor,” as defined in
Rule 501(a)(1), (2), (3), or (7) of the Securities Act of 1933, as amended.
ARTICLE III
REVENUES AND FUNDS
     Section 3.01. Pledge of Trust Estate. Subject only to the rights of the
City to apply amounts under the provisions of this Article III, a pledge of the
Trust Estate to the extent provided herein is hereby made, and the same is
pledged to secure the payment of the principal of, premium, if any, and interest
on the Bonds. The City hereby covenants that it has not, as of the date hereof,
granted and shall not grant any pledge on the Trust Estate which is prior to the
pledge in favor of the Bonds. The pledge hereby made shall be valid and binding
from and after the time of the delivery by the Trustee of the first Bond
authenticated and delivered under this Indenture. The security so pledged and
then or thereafter received by the City shall immediately be subject to the Lien
of such pledge and the obligation to perform the contractual provisions hereby
made shall have priority over any or all other obligations and liabilities of
the City, and the Lien of such pledge shall be valid and binding as against all
parties having claims of any kind in tort, contract or otherwise against the
City irrespective of whether such parties have notice thereof.
     Section 3.02. Establishment of Funds and Accounts. The City hereby
establishes and creates the following Funds for the Bonds and may create
accounts within such Funds, all of which shall be special trust funds and
accounts held by the Trustee:
          (a) Bond Principal Fund;
          (b) Bond Interest Fund;

34



--------------------------------------------------------------------------------



 



          (c) Reserve Fund;
          (d) Cost of Issuance Fund; and
          (e) Rebate Fund.
     Section 3.03. Payments Into the Bond Principal Fund and the Bond Interest
Fund. There shall be deposited into the Bond Interest Fund all accrued interest,
if any. In addition, there shall be deposited into the Bond Principal Fund or
the Bond Interest Fund, as appropriate, and as and when received (a) all
required Monthly Payments pursuant to the Loan Agreement; (b) all moneys
transferred to the Bond Interest Fund and the Bond Principal Fund from the
Reserve Fund pursuant to this Indenture; (c) all other moneys required or
permitted to be deposited into the Bond Principal Fund or Bond Interest Fund
pursuant to the Loan Agreement or this Indenture, including any supplements to
the Indenture; and (d) all other moneys received by the Trustee when accompanied
by directions not inconsistent with the Loan Agreement or the Indenture that
such moneys are to be paid into the Bond Principal Fund or Bond Interest Fund.
There shall also be retained in the Bond Principal Fund and Bond Interest Fund,
interest and other income received on investment of moneys in the Bond Principal
Fund and Bond Interest Fund to the extent provided in Section 6.03 hereof.
     Section 3.04. Use of Monies in the Bond Principal Fund and the Bond
Interest Fund. Except as provided in this Section and in Section 3.11, 3.16,
6.03 and 8.05 hereof, monies in the Bond Principal Fund shall be used solely for
the payment of the principal of and premium, if any, on the Bonds, and monies in
the Bond Interest Fund shall be used solely for the payment of the interest on
the Bonds. Whenever the total amount in the Bond Principal Fund and the Bond
Interest Fund is sufficient to redeem all of the Bonds Outstanding and to pay
interest to accrue thereon prior to such redemption, and premium, if any, the
City, subject to the requirements of the Loan Agreement, covenants to take and
cause to be taken the necessary steps to redeem all of the Bonds on the
redemption date for which the required redemption notice has been given.
     Section 3.05. Custody of the Bond Principal Fund and the Bond Interest
Fund. The Bond Principal Fund and the Bond Interest Fund shall be in the custody
of the Trustee but in the name of the City, and the City authorizes and directs
the Trustee to withdraw sufficient funds from the Bond Principal Fund to pay the
principal of and premium, if any, on the Bonds as the same become due and
payable, and to withdraw sufficient funds from the Bond Interest Fund to pay the
interest on the Bonds as the same becomes due and payable or to make transfers
to the Rebate Fund pursuant to Section 3.16 hereof.
     Section 3.06. Payments Into the Reserve Fund. There shall be deposited into
the Reserve Fund an amount of $1,061,000 of funds on deposit in the reserve fund
for the Prior Bonds. There shall also be deposited into the Reserve Fund (a) all
moneys required to be deposited therein pursuant to the Loan Agreement or the
Indenture; and (b) all other moneys received by the Trustee when accompanied by
directions not inconsistent with the Loan Agreement or this Indenture that such
moneys are to be paid into such Fund.

35



--------------------------------------------------------------------------------



 



     Income from investment of the Reserve Fund shall be retained in the Reserve
Fund to the extent described in Section 6.03 hereof. Anything in this Indenture
to the contrary notwithstanding, moneys on deposit in the Reserve Fund shall be
invested so as not to be in violation of the yield restrictions set forth in the
Tax Certificate. Permitted Investments relating to moneys in the Reserve Fund
shall be valued by the Trustee in the manner contemplated in the Indenture. If
any such valuation reveals that the value of such Permitted Investments is less
than the Reserve Requirement with respect to the Bonds then Outstanding, the
Trustee shall immediately notify the Company and the City of the amount of the
difference between the amount derived by such valuation and the Reserve
Requirement, which difference shall be deposited by the Company in the Reserve
Fund by making the deposits required by the Loan Agreement.
     Section 3.07. Use of Moneys in the Reserve Fund. Except as required with
respect to Section 3.16 hereof, moneys in the Reserve Fund shall be used solely
for the payment of the principal of, premium, if any, and interest on the Bonds
in the event moneys in the Bond Principal Fund and Bond Interest Fund are
insufficient to make such payments when due, whether on an Interest Payment
Date, redemption date, sinking fund redemption date, maturity date or otherwise.
          (a) Upon the occurrence of an Event of Default hereunder, any moneys
in the Reserve Fund shall be transferred by the Trustee, but only upon the
direction of a Significant Bondholder to the Bond Interest Fund, and with
respect to any moneys in excess of the amount required to be transferred to the
Bond Interest Fund, to the Bond Principal Fund and applied in accordance with
this Indenture, provided, however, that the amounts on deposit in the Reserve
Fund shall be used to pay only the respective series of Bonds for which the City
has determined that a deposit to the Reserve Fund shall be made in accordance
with this Indenture.
          (b) Any moneys in the Reserve Fund may be used to pay the principal of
and interest on such Bonds on the final maturity date.
          (c) In the event of the redemption of the Bonds in whole, any moneys
in the Reserve Fund shall be transferred to the Bond Principal Fund and applied
to the payment of the principal of and premium, if any, on such Bonds.
     Section 3.08. Custody of the Reserve Fund. The Reserve Fund shall be in the
custody of the Trustee but for the benefit of the Bondholders and the City
hereby authorizes and directs the Trustee to withdraw sufficient funds from the
Reserve Fund to pay the principal of, premium, if any, and interest on the Bonds
and for the purpose described in Section 3.16 hereof, which authorization and
direction the Trustee hereby accepts.
     Section 3.09. [Intentionally Omitted]. .
     Section 3.10. [Intentionally Omitted].
     Section 3.11. Nonpresentment of Bonds. In the event any Bonds shall not be
presented for payment when the principal thereof becomes due, either at
maturity, the date fixed for redemption thereof, or otherwise, if collected
funds sufficient for the payment thereof shall have

36



--------------------------------------------------------------------------------



 



been deposited in the Bond Principal Fund and the Bond Interest Fund or
otherwise made available to the Trustee for deposit therein, all liability of
the City to the owner or owners thereof for the payment of such Bonds shall
forthwith cease, terminate and be completely discharged, and thereupon it shall
be the duty of the Trustee to hold such fund or funds in a separate trust
account for the benefit of the owner or owners of such Bonds, who shall
thereafter be restricted exclusively to such fund or funds for any claim of
whatever nature on his, her or their part under this Indenture with respect to
said Bond or on, or with respect to, said Bond. The Trustee shall be under no
obligation to, and shall not be required to, invest such funds pending payment
of the Bonds. If any Bond shall not be presented for payment within the period
of five years following the date when such Bond becomes due, whether by maturity
or otherwise, the Trustee shall return to the Company the funds theretofore held
by it for payment of such Bond, and such Bond shall, subject to the defense of
any applicable statute of limitation, thereafter be an unsecured obligation of
the Company.
     Section 3.12. Monies to Be Held in Trust. All monies required to be
deposited with or paid to the Trustee under any provision of this Indenture
shall be held by the Trustee in trust for the purposes specified in this
Indenture and, except for monies deposited with or paid to the Trustee for the
redemption of Bonds for which the notice of redemption has been duly given,
shall, while held by the Trustee, constitute part of the Trust Estate (other
than the Rebate Fund) and be subject to the lien hereof and not subject to
attachment or any other lien by any other creditor in the event of bankruptcy
nor available for general operations of the Company in the event of bankruptcy.
     Section 3.13. Repayment From the Funds. Any amounts remaining in the Funds
after payment in full of the Bonds (or making provision for such payment in
accordance with Article VII), the fees and expenses of the Trustee, and all
other amounts required to be paid hereunder and under the Loan Agreement to the
City and all other amounts required to be paid hereunder and under the Loan
Agreement shall, upon the expiration of the term of the Loan Agreement, be paid
as the Company Representative shall direct in writing delivered to the Trustee.
     Section 3.14. Creation of Additional Accounts and Subaccounts; Transfers of
Monies Among Funds. The Trustee shall, at the written request of the Company
Representative and the City, establish such additional accounts within any of
the Funds established under this Indenture, and subaccounts within any of the
accounts established under this Indenture, as shall be specified in such written
request, for the purpose of identifying more precisely the sources of payments
into and disbursements from such Funds, accounts and subaccounts; but the
establishment of any such additional accounts or subaccounts shall not alter or
modify any of the requirements of this Indenture with respect to the deposit or
use of the monies in any Fund established hereunder.
     Section 3.15. Rebate Fund. There is hereby created and established with the
Trustee for the benefit of the United States of America a Rebate Fund in the
name of the City which shall be expended in accordance with the provisions
hereof and of the Tax Certificate. The Company shall be responsible for making
all such deposits to the Rebate Fund as required in the Tax Certificates and
Section 5.01(g) of the Loan Agreement. The Trustee shall invest the Rebate Fund
at the written direction (or by oral instruction promptly confirmed in writing)
of the

37



--------------------------------------------------------------------------------



 



Company Representative and shall deposit income from said investments
immediately upon receipt thereof in the Rebate Fund. For purposes of determining
rebate calculations that may be required with respect thereto pursuant to the
Tax Certificate, the Company shall employ, at its own expense, a Rebate Analyst.
The Tax Certificate may be superseded or amended by a certificate of the
Company, accompanied by an Opinion of Bond Counsel addressed to the Company and
the Trustee to the effect that the use of said Company certificate will not
adversely affect the exclusion of interest on the Bonds from gross income of the
recipients thereof for purposes of federal income taxation.
     Section 3.16. Rebate Deposits. The Trustee shall make the rebate deposit
described in the Tax Certificate based upon the written instructions of the
Company Representative. If a withdrawal from the Rebate Fund is permitted as a
result of such computation because no rebate payments are required to be made,
the amount withdrawn shall be deposited in the Bond Principal Fund in accordance
with written instructions furnished to the Trustee. Record of the determinations
required by this Section must be retained by the Company Representative and the
Trustee until six years after the final retirement of the Bonds.
     If the monies on deposit in the Rebate Fund are insufficient for the
purposes thereof, the Trustee shall transfer monies to the Rebate Fund from the
following Funds in the following order of priority: the Reserve Fund, the Bond
Principal Fund and the Bond Interest Fund.
     Section 3.17. Rebate Disbursements. Not later than 60 days after the last
day of the fifth Bond Year, as defined in the Tax Certificate, and every five
years thereafter, the Trustee shall pay to the United States 90% of the amount,
at the written direction of the Rebate Analyst, on deposit in the Rebate Fund as
of such payment date. No later than 60 days after the final retirement of the
Bonds, the Trustee shall pay to the United States 100% of the balance remaining
in the Rebate Fund (or such lesser amount as shall be due and owing to the
United States). Nothing herein shall relieve the Company of its obligation to
pay the rebate amount in accordance with Section 5.01(g) of the Loan Agreement.
Each payment required to be paid to the United States pursuant to this Section
shall be filed with the Internal Revenue Service Center, Ogden, UT 84201. Each
payment shall be accompanied by a copy of the Internal Revenue Form 8038
originally filed with respect to the Bonds, Internal Revenue Form 8038-T and, if
necessary, a statement summarizing the determination of the amount to be paid to
the United States.
     Section 3.18. Tax Certificate. The use and investment of monies in any of
the Funds shall be subject to the provisions of the Tax Certificate, and the
City and the Trustee, in the performance of their duties thereunder, agree to
comply with the same. Trustee shall have no responsibility for rebate
calculations and shall have no liability for actions taken at the direction of
the Company or Rebate Analyst
     Section 3.19. Reserved.
     Section 3.20. Cost of Issuance Fund. The Company shall deposit to the Cost
of Issuance Fund an amount sufficient to pay all costs incurred in connection
with the authorization, issuance and sale of the Bonds, to the extent the same
are approved by the Company. The Trustee shall transfer amounts from the Cost of
Issuance Fund as directed by the Company. The

38



--------------------------------------------------------------------------------



 



Trustee shall keep and maintain adequate records pertaining to the Cost of
Issuance Fund, and all payments therefrom, which shall be open to inspection by
the Company, Registered Owners of the Bonds, the Beneficial Owners or their duly
authorized agents during normal business hours of the Trustee.
     Section 3.21. Custody of the Cost of Issuance Fund. The Cost of Issuance
Fund shall be in the custody of the Trustee but in the name of the City, and the
City authorizes and directs the Trustee, on the requisition of the Company
Representative, to withdraw sufficient funds from the Cost of Issuance Fund to
pay the costs incurred in connection with the authorization, issuance and sale
of the Bonds, which authorization and direction the Trustee hereby accepts.
ARTICLE IV
COVENANTS OF THE CITY
     Section 4.01. Performance of Covenants. The City covenants that it will
faithfully perform at all times any and all covenants, undertakings,
stipulations and provisions contained in this Indenture, in any and every Bond
and in all proceedings of the City pertaining thereto. The City covenants,
represents, warrants and agrees that it is duly authorized under the laws of the
State of Arkansas, including particularly and without limitation, the Act, to
issue the Bonds and to execute this Indenture, to pledge the property described
herein and pledged hereby and to pledge the Trust Estate in the manner and to
the extent herein set forth, that all actions on its part required for the
issuance of the Bonds and the execution and delivery of this Indenture have been
duly and effectively taken or will be duly taken as provided herein, and that
this Indenture is a valid and enforceable instrument of the City and that the
Bonds in the hands of the owners thereof are and will be valid and enforceable
obligations of the City according to the terms thereof.
     Section 4.02. Instruments of Further Assurance. The City covenants that it
will do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered, such indentures supplemental hereto and such further
acts, instruments and transfers as the Trustee may reasonably require for the
better assuring, transferring, pledging and hypothecating unto the Trustee all
and singular the Trust Estate to the payment of the principal of, premium, if
any, and interest on the Bonds.
     Promptly after any filing, registration or recording (other than the filing
of the Loan Agreement, this Indenture and any financing statements in connection
with the issuance of the Bonds) or any re-filing, re-registration or
re-recording of this Indenture or the Loan Agreement or any filing,
registration, recording, re-filing, re-registration or re-recording of any
supplement to any of said instruments, any financing statement or instrument of
similar character relating to any of said instruments or any instrument of
further assurance which is required pursuant to the preceding paragraph, the
City will cause the Company Representative to deliver to the Trustee an opinion
of independent counsel to the effect that such filing, registration, recording,
re-filing, re-registration or re-recording has been duly accomplished and
setting forth the particulars thereof.

39



--------------------------------------------------------------------------------



 



     Section 4.03. Payment of Principal, Premium, If Any, and Interest. The City
will promptly pay or cause to be paid the principal of, premium, if any, and
interest on all Bonds issued hereunder according to the terms hereof. The
principal, premium, if any, and interest payments are payable solely from the
Trust Estate, which is hereby specifically pledged to the payment thereof in the
manner and to the extent herein specified. Nothing in the Bonds or in this
Indenture shall be considered or construed as pledging any funds or assets of
the City other than those pledged hereby or creating any liability of the City’s
members, employees or other agents.
     Section 4.04. Conditions Precedent. Upon the date of issuance of any of the
Bonds, the City hereby covenants that all conditions, acts and things required
of the City by the Constitution or statutes of the State of Arkansas or by the
Act or by this Indenture to exist, to have happened or to have been performed
precedent to or in the issuance of the Bonds shall exist, have happened and have
been performed.
     Section 4.05. Supplemental Indentures; Recordation or Filing of Security
Instruments. As set forth in Section 12.09 of the Loan Agreement, the City shall
cause the Trustee to cause such continuation statements under the Arkansas
Uniform Commercial Code at all times to be recorded, registered and filed by the
Trustee and to be kept, recorded, registered and filed in such manner and in
such places as may be required by law in order fully to preserve and protect the
security of the Bondholders and all rights of the Trustee hereunder.
     Section 4.06. Rights Under the Loan Agreement. The City will observe all of
the obligations, terms and conditions required on its part to be observed or
performed under the Loan Agreement. The City agrees that wherever in the Loan
Agreement it is stated that the City will notify the Trustee, whenever the Loan
Agreement gives the Trustee some right or privilege, or in any way attempts to
confer upon the Trustee the ability for the Trustee to protect the security for
payment of the Bonds, that such part of the Loan Agreement shall be as though it
were set out in this Indenture in full.
     The City agrees that the Trustee as assignee of the Loan Agreement, to the
extent provided herein, may enforce, in its name or in the name of the City, all
rights of the City (other than the rights of the City under Section 5.01(f),
8.05 and 10.04 of the Loan Agreement and other than the rights of the City to
perform certain discretionary acts reserved in the Loan Agreement) and all
obligations of the Company under and pursuant to the Loan Agreement for and on
behalf of the Bondholders, whether or not the City is in default hereunder.
     Section 4.07. Compliance with Tax Certificate. The City covenants that it
will comply with the provisions of the Tax Certificate.
ARTICLE V
REDEMPTION OF SERIES 2008 BONDS PRIOR TO MATURITY
     Section 5.01. Redemption of Bonds Upon Occurrence of Certain Events.
          (a) The Bonds are redeemable by the City upon the direction of the
Company Representative in whole or in part at any time at a redemption price
equal to the principal amount of each Bond redeemed, and accrued but unpaid
interest thereon to the

40



--------------------------------------------------------------------------------



 



redemption date, upon the occurrence of events described in Section 7.01 of the
Loan Agreement.
          (b) The Bonds are also redeemable by the City upon the direction of
the Company Representative in whole but not in part at any time at a redemption
price equal to 110% of the principal amount thereof, and accrued interest
thereon to the redemption date, as a condition precedent to the acquisition by
any Person of substantially all of the assets of the Company or as a condition
precedent of the merger or consolidation of the Company, as provided in
Section 8.14 of the Loan Agreement.
     Section 5.02. Redemption of Bonds Upon a Determination of Taxability. Upon
the occurrence of a Determination of Taxability, the Bonds are subject to
mandatory redemption in whole at a redemption price equal to 105% of the
Outstanding principal amount thereof, plus interest accrued to redemption date,
at the earliest practicable date selected by the Trustee, after consultation
with the Company, but in no event later than 45 days following the Trustee’s
notification of the Determination of Taxability. The occurrence of a
Determination of Taxability with respect to the Bonds will not constitute an
Event of Default under this Indenture and the sole remedy of the holders will be
mandatory redemption of the Bonds in accordance with this Section 5.02. Within
five Business Days after receipt by the Trustee of written notice of a
Determination of Taxability, the Trustee shall give written notice thereof to
the holders of all Bonds then Outstanding and shall also give written notice to
the Company and the City.
     Section 5.03. Sinking Fund. The Bonds are subject to mandatory sinking fund
redemption at a redemption price equal to 100% of the principal amount thereof
and accrued but unpaid interest to the redemption date. As and for a sinking
fund for the redemption of such Bonds, there shall be deposited pursuant to
Section 5.01(a) of the Loan Agreement in the Bond Principal Fund and Bond
Interest Fund a sum which is sufficient to redeem (after credit as provided
below) the following principal amounts of such Bonds and accrued but unpaid
interest to the redemption date:

41



--------------------------------------------------------------------------------



 



          December 15   Principal  of the Year   Amount
2009
  $ 390,000  
2010
    420,000  
2011
    455,000  
2012
    490,000  
2013
    530,000  
2014
    575,000  
2015
    620,000  
2016
    670,000  
2017
    725,000  
2018
    780,000  
2019
    845,000  
2020
    910,000  
2021
    985,000  
2022
    1,065,000  
2023
    1,150,000  

     Not more than 45 days nor less than 30 days prior to a sinking fund payment
date for the Bonds, the Trustee shall proceed to select for redemption (by lot
in such manner as the Trustee may determine) from all Bonds Outstanding which
are subject to sinking fund redemption on such date a principal amount of such
Bonds equal to the aggregate principal amount of Bonds redeemable with the
required sinking fund payment, and shall call such Bonds for redemption from the
particular sinking fund on the next December 15, and give notice of such call.
     At the option of the Company Representative (so long as no Event of Default
has occurred and is continuing) to be exercised by delivery of a written
certificate to the Trustee and the City not less than 45 days next preceding any
sinking fund redemption date, it may (a) deliver to the Trustee for cancellation
Bonds which are subject to sinking fund redemption on such date in an aggregate
principal amount designated by the Company Representative; or (b) specify a
principal amount of such Bonds which prior to said date have been redeemed
(otherwise than through the operation of such sinking fund) and canceled by the
Trustee and not theretofore applied as a credit against any sinking fund
redemption obligation for such Bonds. Each Bond so delivered or previously
redeemed shall be credited by the Trustee at 100% of the principal amount
thereof against the obligation of the Company on such sinking fund redemption
date, and any excess shall be so credited against future sinking fund redemption
obligations for Bonds proportionately to all remaining sinking fund payments. In
the event the Company Representative shall avail itself of the provisions of
clause (a) of the first sentence of this paragraph the certificate required by
the first sentence of this paragraph shall be accompanied by the Bonds to be
canceled.
     Notwithstanding any provision of this Indenture to the contrary, in the
event all Bonds are held by a single holder, no additional notice shall be
required with respect to mandatory sinking fund redemption unless requested by
the holders of 100% of the principal amount of the Bonds, and Bonds need not be
presented for mandatory sinking fund redemption payment.

42



--------------------------------------------------------------------------------



 



     Section 5.04. Method of Selecting Bonds. Except in the case of mandatory
sinking fund redemption pursuant to Section 5.03 hereof, in the event that less
than all of the Outstanding Bonds shall be redeemed, the Bonds redeemed shall be
redeemed in such order of maturity as the Company Representative shall determine
in accordance with written directions furnished to the Trustee (less than all of
the Bonds of a single maturity to be selected by lot in such manner as the
Trustee may determine).
     Section 5.05. Notice of Redemption. Bonds shall be called for redemption by
the Trustee as herein provided but only if funds have been deposited with the
Trustee on or before the date fixed for redemption sufficient to pay the
applicable redemption price of the Bonds to be redeemed. Except as otherwise
herein provided, the Company shall provide to the Trustee, at least 45 days
prior to the redemption date, a certificate of the Company Representative
specifying the principal amount of the Bonds to be called for redemption, the
applicable redemption price or prices and the provision or provisions of this
Indenture pursuant to which such Bonds are to be called for redemption, provided
that such certificate shall not be required with respect to a sinking fund
redemption pursuant to Section 5.03 hereof and Bonds shall be called for
redemption by the Trustee pursuant to such Section without the necessity of any
action by the City or the Company. In the case of any redemption or tender other
than as provided in Section 5.03 hereof, the Trustee shall cause notice of such
redemption to be given by mailing not more than 45 days nor less than 30 days
prior to the redemption date by first class mail a copy of the redemption notice
to the Registered Owner of any Bonds designated for redemption in whole or in
part, at their address as the same shall last appear upon the registration
books; provided, however, that failure to give such notice or any defect
therein, shall not affect the validity of any proceedings for the redemption of
such Bonds for which no such failure or defect occurs.
     Notice of any redemption hereunder with respect to Bonds held under a
book-entry system shall be given by the Trustee only to the Depository, or its
nominee, as the holder of such Bonds. Selection of book-entry interests in the
Bonds called for redemption, and notice of call to the owners of those interests
called, is the responsibility of the Depository, the Direct Participants and the
Individual Participants and any failure of the Depository to advise any Direct
Participant and any failure of a Direct Participant or any Indirect Participant
to notify the Beneficial Owner of any such notice and its contents or effect
will not affect the validity of such notice of any proceedings for the
redemption of such Bonds.
     Each notice of redemption shall specify the name of the Bonds, the date the
Bonds were originally issued, the date fixed for redemption, the date of mailing
of the notice, the redemption price, the place or places of payment (including
contact person and phone number) the CUSIP numbers of Bonds being redeemed, the
rate of interest borne by each Bond being redeemed, the maturity date of each
Bond being redeemed, that payment will be made upon presentation and surrender
of the Bonds to be redeemed, that unpaid interest accrued to the date fixed for
redemption will be paid as specified in said notice, any conditions to the
redemption (including, but not limited to, deposit of the applicable redemption
price) and that on and after said date interest thereon will cease to accrue. If
less than all the Outstanding Bonds are to be redeemed, the notice of redemption
shall specify the Bonds to be redeemed, and the numbers of the Bonds or portions
thereof to be redeemed.

43



--------------------------------------------------------------------------------



 



     Section 5.06. Bonds Due and Payable on Redemption Date; Interest Ceases to
Accrue. On or before any redemption pursuant to this Article V, collected funds
sufficient to redeem all the Bonds called for redemption at the appropriate
redemption price, including accrued but unpaid interest to the date fixed for
redemption, shall be deposited with the Trustee. On the redemption date, the
principal amount of each Bond to be redeemed, together with the accrued but
unpaid interest thereon to such date, and premium, if any, shall become due and
payable; from and after such date, notice of redemption having been given, and
deposit having been made in accordance with the provisions of this Article V,
then, notwithstanding that any Bonds called for redemption shall not have been
surrendered, no further interest shall accrue on any of such Bonds. From and
after such date of redemption (such notice having been given and such deposit
having been made), the Bonds to be redeemed shall not be deemed to be
Outstanding hereunder, and the City shall be under no further liability in
respect thereof.
     Section 5.07. Cancellation. All Bonds which have been redeemed shall be
canceled by the Trustee and destroyed as provided in Section 2.09 hereof.
     Section 5.08. Partial Redemption of Bonds. Upon surrender of any Bond for
redemption in part only, the City shall execute, and the Trustee shall
authenticate and deliver to the owner thereof, the cost of which shall be paid
by the Company, a new Bond or Bonds of the same maturity and of authorized
denominations, in an aggregate principal amount equal to the unredeemed portion
of the Bond surrendered; provided that the Trustee shall select Bonds for
redemption so as to assure that after such redemption no Registered Owner or
owner of Beneficial Interests shall retain Bonds in authorized denominations of
not less than $100,000; and provided further that, if less than all of an
Outstanding Bond of one maturity in a book-entry system is to be called for
redemption, the Trustee shall give notice to the Depository or the nominee of
the Depository that is the holder of such Bond, and the selection of the
Beneficial Interests in that Bond to be redeemed shall be at the sole discretion
of the Depository and its participants. In the case of a partial redemption of
Bonds by lot, each unit of face value of principal thereof equal to $5,000 (each
such $5,000 unit is hereinafter referred to as a “Unit”) shall be treated as
though it were a separate Bond in the amount of such Unit. If it is determined
that one or more, but not all, of the Units represented by a Bond are to be
called for redemption, then upon notice of redemption of a Unit or Units of
Bonds, the holder of that Bond shall surrender the Bond to the Trustee (a) for
payment of the redemption price of the Unit or Units of Bonds called for
redemption (including without limitation the unpaid interest accrued to the date
fixed for redemption and any premium); and (b) for issuance, without charge to
the holder thereof, of a new Bond or Bonds of $100,000 or amounts in excess
thereof in such integrals as are permitted hereunder, aggregating a principal
amount equal to the unmatured and unredeemed portion of, and bearing interest at
the same rate and maturing on the same date as, the Bond surrendered.
ARTICLE VI
INVESTMENTS
     Section 6.01. Investment of Funds. Subject to the Section 3.18 hereof, any
monies held as part of the Funds shall, on instructions signed by a Company
Representative and delivered to the Trustee, be invested by the Trustee in
Permitted Investments (a) with respect to

44



--------------------------------------------------------------------------------



 



the Reserve Fund maturing in the amounts and at the times necessary to provide
funds to make the payments to which such monies are applicable as estimated in a
certificate of a Company Representative from time-to-time filed with the
Trustee; and (b) with respect to the Bond Principal Fund, the Bond Interest Fund
and the Rebate Fund maturing in the amounts and at the times necessary to
provide funds to make the payments to which such monies are applicable as
determined by the Trustee. To the extent practicable, all such Permitted
Investments purchased shall mature or be redeemable on a date or dates prior to
the time when the monies so invested will be required for expenditure. Permitted
Investments in the Reserve Fund shall have a maturity of not more than one year.
The Trustee shall sell and reduce to cash a sufficient portion of such
investments whenever the cash balance in a Fund is insufficient for the purposes
of such Fund. The Trustee may make any and all investments permitted by the
provisions of this Section through its trust or bond department.
     Investments in any of the Funds hereof shall be valued by the Trustee not
less often than annually, at the market value thereof, exclusive of interest.
Deficiencies in the amount on deposit in the Reserve Fund resulting from a
decline in market value shall be restored by the Company beginning not later
than three months after the valuation date by making the deposits required by
Section 5.01(e)(ii) of the Loan Agreement.
     As to any investment agreement, the Trustee shall give notice to any
provider of an investment agreement in accordance with the terms of the
investment agreement so as to receive funds thereunder when needed with no
penalty or premium paid.
     Section 6.02. Arbitrage. In reliance upon the covenant of the Company in
Section 4.06 of the Loan Agreement, the City hereby covenants for the benefit of
each owner of the Bonds that no use will be made of the proceeds of the Bonds or
of any monies in the Funds and that no other action shall be taken which will
cause the Bonds or any obligations subsequently issued by the City to be
“arbitrage bonds” within the meaning of Section 148 of the Code and the
regulations prescribed thereunder.
     Unless otherwise required by Section 148 of the Code, the City Clerk or any
other officer of the City having responsibility with respect to the issuance of
the Bonds shall, on or prior to the date of issuance of the Bonds, if
applicable, either alone or in conjunction with any other officer, employee,
consultant or agent of the City, deliver to the Trustee the certification
required by the regulations promulgated under Section 148 of the Code to
evidence that such Bonds will not be “arbitrage bonds” within the meaning of
Section 148 of the Code and the regulations thereunder. Such certificates may
rely upon the certificates of the Company delivered to the City pursuant to
Section 4.06 of the Loan Agreement.
     Section 6.03. Allocation and Transfers of Investment Income. Any
investments shall be held by or under the control of the Trustee and shall be
deemed at all times a part of the Fund from which the investment was made. Any
loss resulting from such investments shall be charged to such Fund. Any interest
or other gain from any Fund from any investment or reinvestment shall be
allocated and transferred subject to the Tax Certificate, as follows:

45



--------------------------------------------------------------------------------



 



     (a) any interest or other gain realized as a result of any investments or
reinvestments of moneys in the Bond Principal Fund and the Bond Interest Fund
shall be retained in the respective Fund;
     (b) any interest or other gain realized as a result of any investments or
reinvestments of moneys in the Reserve Fund shall be transferred to the Reserve
Fund if the amount therein is less than the Reserve Requirement. If the amount
in the Reserve Fund is equal to or greater than the Reserve Requirement, such
interest or other gain realized shall be paid into the Bond Interest Fund;
     (c) any interest or other gain realized as a result of any investments or
reinvestments of moneys in the Cost of Issuance Fund shall be paid to the
Company;
     (d) any interest or other gain realized as a result of any investment or
reinvestment of moneys in the Rebate Fund shall be retained in the Rebate Fund;
and
     (e) notwithstanding the foregoing, any interest or other gain realized as a
result of any investments or reinvestments of moneys in Funds pursuant to the
Indenture shall first be deposited in the Rebate Fund to the extent amounts
required to be deposited therein pursuant to the Indenture have not been so
deposited.
ARTICLE VII
DISCHARGE OF INDENTURE
     Section 7.01. Discharge of This Indenture. If, when the Bonds secured
hereby shall be paid in accordance with their terms (or payment of the Bonds has
been provided for in the manner set forth in the following paragraph), together
with all other sums payable hereunder, then this Indenture and the Trust Estate
and all rights granted hereunder shall thereupon cease, terminate and become
void and be discharged and satisfied. Also, if all Outstanding Bonds secured
hereby shall have been purchased by the Company and delivered to the Trustee for
cancellation, and all other sums payable hereunder have been paid, or provision
shall have been made for the payment of the same, then this Indenture and the
Trust Estate and all rights granted hereunder shall thereupon cease, terminate
and become void and be discharged and satisfied. In such events, upon the
request of the City, the Trustee shall assign and transfer to the City all
property then held by the Trustee hereunder and shall execute such documents as
may be reasonably required by the City (including undertakings by the Company to
continue to comply with its covenants contained in Section 4.06, 5.01(f),
5.01(g), 8.05 and 10.04 of the Loan Agreement until all Bonds are actually paid)
and shall turn over any surplus in any Fund as the Company Representative shall
direct in writing, other than the Rebate Fund.
     Payment of any Outstanding Bonds prior to the maturity or redemption date
thereof shall be deemed to have been provided for within the meaning and with
the effect expressed in this Section if (a) in case said Bonds are to be
redeemed on any date prior to their maturity, the Company Representative shall
have given to the Trustee in form satisfactory to it irrevocable instructions to
give on a date in accordance with the provisions of Section 5.05 hereof notice
of redemption of such Bonds on said redemption date, such notice to be given in
accordance with

46



--------------------------------------------------------------------------------



 



the provisions of Section 5.05 hereof; (b) there shall have been deposited with
the Trustee Government Obligations described in Section (a)(i) of the definition
of such term as set forth herein which shall not contain provisions permitting
the redemption thereof at the option of the issuer before the date the principal
thereof will be required, the principal of and the interest on which when due,
and without any reinvestment thereof, will provide monies which, together with
any other available monies, if any, deposited with or held by the Trustee at the
same time, shall be sufficient to pay when due the principal of and premium, if
any, and interest due and to become due on said Bonds on and prior to the
redemption date or maturity date thereof, as the case may be (and if on the date
of such deposit, the Bonds are not actually paid in full, then there shall be
provided to the Trustee and the City (i) report of an independent firm of
nationally recognized certified public accountants verifying the sufficiency of
the escrow established to pay the Bonds in full, and (ii) an opinion of
nationally recognized bond counsel to the effect that the Bonds are no longer
Outstanding under this Indenture); and (c) in the event said Bonds are not by
their terms subject to redemption within the next 45 days, the Company
Representative shall have given the Trustee in form satisfactory to it
irrevocable instructions to give, as soon as practicable in the same manner as
the notice of redemption is given pursuant to Section 5.05 hereof, a notice to
the owners of such Bonds that the deposit required by (b) above has been made
with the Trustee and that payment of said Bonds has been provided for in
accordance with this Section and stating such maturity or redemption date upon
which monies are to be available for the payment of the principal of and
premium, if any, and interest on said Bonds. At such time as payment of any
Bonds has been provided for as aforesaid, such Bonds shall no longer be secured
by or entitled to the benefits of this Indenture. except for the purpose of any
payment from such monies or securities deposited with the Trustee. The Company
will use its best efforts to obtain from the Rating Agencies the assignment of a
rating to the Bonds that have been defeased pursuant to this Section 7.01.
     The release of the obligations of the City under this Section shall be
without prejudice to the right of the Trustee to be paid reasonable compensation
for all services rendered by it hereunder and all its reasonable expenses,
charges and other disbursements incurred on or about the administration of the
trust hereby created and the performance of its powers and duties hereunder.
     Section 7.02. Liability of City Not Discharged. Upon compliance with the
provisions of Section 7.01 hereof with respect to all Bonds then Outstanding,
this Indenture may be discharged in accordance with the provisions of this
Article VII, but the liability of the City in respect of such Bonds shall
continue provided that the owners thereof shall thereafter be entitled to
payment only out of the monies or securities deposited with the Trustee as
provided in Section 7.01 hereof.
ARTICLE VIII
DEFAULTS AND REMEDIES
     Section 8.01. Events of Default. Each of the following is hereby defined as
and shall be deemed an “Event of Default”:

47



--------------------------------------------------------------------------------



 



     (a) default in the payment of the principal of or premium, if any, on any
Bond when the same shall become due and payable, whether at the stated maturity
thereof, on a sinking fund payment date, or upon proceedings for redemption;
     (b) default in the payment of any installment of interest on any Bond when
the same shall become due and payable;
     (c) default shall be made in the observance or performance of any covenant,
contract or other provision in the Bonds or this Indenture (other than as
referred to in (a) or (b) of this Section) and such default shall continue for a
period of 30 days after written notice to the City and the Trustee from the
owners of at least 25% in aggregate principal amount of the Bonds then
Outstanding or to the City from the Trustee specifying such default and
requiring the same to be remedied; provided, with respect to any such failure
covered by this subsection (c), no Event of Default shall be deemed to have
occurred so long as a course of action adequate to remedy such failure shall
have been commenced within such 30-day period and shall thereafter be diligently
prosecuted to completion and the failure shall be remedied thereby; provided
further, however, that failure to correct such default within 90 days after
receipt of such notice shall constitute an Event of Default; and
     (d) the occurrence of an “event of default” under Section 10.01 of the Loan
Agreement.
     Section 8.02. Remedies on Events of Default. Upon the occurrence of an
Event of Default, the Trustee shall have the following rights and remedies:
     (a) Acceleration. The Trustee may, and upon the written request of the
owners of not less than 25% aggregate principal amount of the sum of the Bonds
then Outstanding shall, by notice in writing given to the City and the Company,
declare the principal amount of all Bonds then Outstanding and the unpaid
interest accrued thereon to be immediately due and payable and said principal
and interest shall thereupon become immediately due and payable. Upon any
declaration of acceleration hereunder, the City and the Trustee shall
immediately declare all Loan Payments under the Loan Agreement to be immediately
due and payable as provided in Section 10.02 of the Loan Agreement.
     (b) Legal Proceedings. The Trustee may, by mandamus or other suit, action
or proceeding at law or in equity, enforce the rights of the Bondholders and
require the City, the Company or any or both of them to carry out the Loan
Agreement with or for the benefit of the Bondholders and to perform its or their
duties under the Act, the Loan Agreement and this Indenture. The Trustee may
also, by action or suit in equity, enjoin any acts or things which may be
unlawful or in violation of the rights of the Bondholders.
     (c) Receivership. The Trustee shall be entitled as a matter of right
without notice or demand (such notice being expressly waived hereby), ex parte,
to the appointment of a receiver or receivers of the Trust Estate, and of the
rents, revenues, income, products and profits thereof, pending such proceedings,
but, notwithstanding the appointment of any receiver, trustee or other
custodian, the Trustee shall be entitled to the

48



--------------------------------------------------------------------------------



 



possession and control of any cash, securities or other instruments at the time
held by, or payable or deliverable under the provisions of this Indenture to,
the Trustee.
     (d) Suit for Judgment on the Bonds. The Trustee shall be entitled to sue
for and recover judgment, either before or after or during the pendency of any
proceedings for the enforcement of the Lien of this Indenture, for the
enforcement of any of its rights, or the rights of the Bondholders hereunder,
but any such judgment against the City shall be enforceable only against the
Trust Estate. No recovery of any judgment by the Trustee shall in any manner or
to any extent affect the Lien of this Indenture or any rights, powers or
remedies of the Trustee hereunder, or any Lien, rights, powers or remedies of
the owners of the Bonds, but such Lien, rights, powers and remedies of the
Trustee or the Bondholders shall continue unimpaired as before.
     (e) Remedies Under Agreement. The Trustee, as assignee of the City, may
exercise the remedies provided under the Loan Agreement upon an Event of
Default.
     In the event written notice is given by the Bondholders to the Trustee
under Section 8.01(c) hereof and upon due receipt of such notice by the Trustee,
the Trustee shall immediately give notice with respect to such default to the
Company.
     No right or remedy is intended to be exclusive of any other right or
remedy, but each and every such right or remedy shall be cumulative with respect
to the Trustee and the Bondholders, and in addition to any other right or remedy
given hereunder or now or hereafter existing at law or in equity or by statute.
     If any Event of Default shall have occurred and if instructed and directed
in writing by the owners of not less than the sum of a majority in aggregate
principal amount of Bonds then Outstanding and indemnified as provided in
Section 9.01 hereof, the Trustee shall exercise such one or more of the rights
and powers conferred by this Section as the Trustee, being advised by counsel,
shall deem most expedient in the interests of the Bondholders or as may be set
forth in such directions.
     Section 8.03. Majority of Bondholders and Holders of Parity Indebtedness
May Control Proceedings. Anything in this Indenture to the contrary
notwithstanding and subject to prior notice to the City, the owners of the sum
of a majority in aggregate principal amount of the Bonds and Parity Indebtedness
then Outstanding shall have the right, at any time, to the extent permitted by
law, by an instrument or instruments in writing executed and delivered to the
Trustee, to direct the time, method and place of conducting all proceedings to
be taken in connection with the enforcement of the terms and conditions of this
Indenture, or for the appointment of a receiver, or any other proceedings
hereunder; provided that such direction shall not be otherwise than in
accordance with the provisions hereof. The Trustee shall not be required to act
on any direction given to it pursuant to this Section unless indemnified as
provided in Section 9.01 hereof.
     Section 8.04. Rights and Remedies of Bondholders. No owner of any Bond or
Parity Indebtedness shall have any right to institute any suit, action or
proceeding in equity or at law for the enforcement of this Indenture or for the
execution of any trust hereof or for the appointment

49



--------------------------------------------------------------------------------



 



of a receiver or any other remedy hereunder, unless a default has occurred of
which the Trustee has been notified as provided in Section 9.01 hereof, or of
which by said Section it is deemed to have notice, nor unless such default shall
have become an Event of Default and the owners of the sum of not less than a
majority in aggregate principal amount of Bonds then Outstanding shall have made
written request to the Trustee and shall have offered within 10 days either to
proceed to exercise the powers hereinbefore granted or to institute such action,
suit or proceeding in its own name, nor unless they have also furnished to the
Trustee indemnity as provided in Section 9.01 hereof nor unless the Trustee
shall thereafter fail or refuse to exercise the powers hereinbefore granted, or
to institute such action, suit or proceeding in its own name; and such
notification, request and furnishing of indemnity are hereby declared in every
case at the option of the Trustee to be conditions precedent to the execution of
the powers and trusts of this Indenture, and to any action or cause of action
for the enforcement of this Indenture, or for the appointment of a receiver or
for any other remedy hereunder; it being understood and intended that no one or
more owners of the Bonds shall have the right in any manner whatsoever to
affect, disturb or prejudice the Lien of this Indenture by his, her or their
action or to enforce any right hereunder except in the manner herein provided
and that all proceedings at law or in equity shall be instituted, had and
maintained in the manner herein provided and for the equal benefit of the owners
of all Bonds then Outstanding. Nothing in this Indenture contained shall,
however, affect or impair the right of any owner of Bonds to enforce the
payment, by the institution of any suit, action or proceeding in equity or at
law, of the principal of, premium, if any, or interest on any Bond at and after
the maturity thereof, or the obligation of the City to pay the principal of,
premium, if any, and interest on each of the Bonds to the respective owners of
the Bonds at the time and place, from the source and in the manner herein and in
the Bonds expressed.
     Section 8.05. Application of Monies. All monies received by the Trustee
pursuant to any reasonable right given or action taken under the provisions of
this Article shall, after payment of the fees of the Trustee, costs and expenses
of the proceedings resulting in the collection of such monies and the expenses,
liabilities and advances incurred or made by the Trustee, first, to the extent
of any deficiency of required amounts in the Rebate Fund be deposited in the
Rebate Fund, and thereafter shall be held in trust and all monies so deposited
in the Bond Principal Fund and the Bond Interest Fund and all monies held or
deposited in the Bond Principal Fund and the Bond Interest Fund during the
continuance of an Event of Default shall be applied as follows:
     (a) Unless the principal of all the Bonds and Parity Indebtedness shall
have become or shall have been declared due and payable, all such monies shall
be applied:
     FIRST, to the payment to the Persons entitled thereto of all installments
of interest then due on the Bonds and Parity Indebtedness in the order of the
maturity of the installments of such interest and, if the amount available shall
not be sufficient to pay in full any particular installment, then to the payment
ratably, according to the amounts due on such installment, to the Persons
entitled thereto, without any discrimination or privilege; and
     SECOND, to the payment to the Persons entitled thereto of the unpaid
principal of and premium, if any, on any of the Bonds and Parity Indebtedness
which shall have become due (other than Bonds called for redemption for the

50



--------------------------------------------------------------------------------



 



payment of which moneys are held pursuant to the provisions of the Indenture),
in the order of their due dates, with interest on the unpaid principal of and
premium, if any, on such Bonds from the respective dates upon which they became
due, at a rate which shall be the highest rate of interest borne by any such
Bond and Parity Indebtedness during the 365 days prior to the date on which such
Bonds and Parity Indebtedness became due or the maximum rate permitted by law if
less than such rate aforesaid and, if the amount available shall not be
sufficient to pay in full such Bonds and Parity Indebtedness due on any
particular date, together with such interest, then to the payment ratably,
according to the amount of principal due on such date, to the Persons entitled
thereto, without any discrimination or privilege.
     (b) If the principal of all the Bonds and Parity Indebtedness shall have
become due or shall have been declared due and payable, all such moneys shall be
applied to the payment of the principal and interest then due and unpaid upon
all of the Bonds and such Parity Indebtedness, together with interest on overdue
installments of principal at a rate which shall be the highest rate of interest
borne by any Outstanding Bond during the 365 days prior to the date on which
Bonds become due or the maximum rate permitted by law if less than such rate
aforesaid, without preference or priority of principal over interest or of
interest over principal, or of any installment of interest over any other
installment of interest, or of any such Bond over any other such Bond, ratably,
according to the amounts due respectively for principal and interest, to the
Persons entitled thereto without any discrimination or privilege.
     (c) If the principal of all the Bonds and Parity Indebtedness shall have
been declared due and payable, and if such declaration shall thereafter have
been rescinded and annulled under the provisions of this Article then, subject
to the provisions of paragraph (b) of this Section in the event that the
principal of all the Bonds and Parity Indebtedness shall later become due or be
declared due and payable, the monies shall be applied in accordance with the
provisions of paragraph (a) of this Section .
     Whenever monies are to be applied pursuant to the provisions of this
Section, such monies shall be applied at such times, and from time-to-time, as
the Trustee shall determine, having due regard to the amount of such monies
available for application and the likelihood of additional monies becoming
available for such application in the future. Whenever the Trustee shall apply
such funds, it shall fix the date (which shall be an Interest Payment Date
unless it shall deem another date more suitable) upon which such application is
to be made, and upon such date interest on the amounts of principal to be paid
on such dates shall cease to accrue. The Trustee shall give such notice as it
may deem appropriate of the deposit of any such monies and of the fixing of any
such date, and shall not be required to make payment to the owner of any Bond
and Parity Indebtedness until such Bond and Parity Indebtedness shall be
presented to the Trustee for appropriate endorsement or for cancellation if
fully paid.
     Whenever all of the Bonds and Parity Indebtedness and interest thereon have
been paid under the provisions of this Section and all expenses and fees of the
Trustee and all other amounts to be paid to the City hereunder or under the Loan
Agreement have been paid, any balance remaining in the Funds shall be paid as
provided in Section 3.13 hereof.

51



--------------------------------------------------------------------------------



 



     Section 8.06. Trustee May Enforce Rights Without Bonds. All rights of
action and claims under this Indenture or any of the Bonds Outstanding hereunder
may be enforced by the Trustee without the possession of any of the Bonds or the
production thereof in any trial or proceedings relative thereto; and any suit or
proceeding instituted by the Trustee shall be brought in its name as Trustee,
without the necessity of joining as plaintiffs or defendants any owners of the
Bonds, and any recovery of judgment shall be for the ratable benefit of the
owners of the Bonds subject to the provisions of this Indenture.
     Section 8.07. Trustee to File Proofs of Claim in Receivership, Etc. In the
case of any receivership, insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceedings affecting the Trust Estate
or the Company, the City or the Trustee shall, to the extent permitted by law,
be entitled to file such proofs of claims and other documents as may be
necessary or advisable in order to have claims of the Trustee and of the
Bondholders allowed in such proceedings for the entire amount due and payable by
the City under this Indenture, or by the Company, as the case may be, at the
date of the institution of such proceedings and for any additional amounts which
may become due and payable by it after such date, without prejudice, however, to
the right of any Bondholder s to file a claim in his own behalf.
     Section 8.08. Delay or Omission No Waiver. No delay or omission of the
Trustee, any Bondholder or any holder to exercise any right or power accruing
upon any default shall exhaust or impair any such right or power or shall be
construed to be a waiver of any such default, or acquiescence therein; and every
power and remedy given by this Indenture may be exercised from time-to-time and
as often as may be deemed expedient.
     Section 8.09. No Waiver of One Default to Affect Another. No waiver of any
default hereunder, whether by the Trustee or the Bondholders, shall extend to or
affect any subsequent or any other then existing default or shall impair any
rights or remedies consequent thereon.
     Section 8.10. Discontinuance of Proceedings on Default; Position of Parties
Restored. In case the Trustee shall have proceeded to enforce any rights under
this Indenture and such proceedings shall have been discontinued or abandoned
for any reason, or shall have been determined adversely to the Trustee, then and
in every such case the City and the Trustee shall be restored to their former
positions and rights hereunder with respect to the Trust Estate, and all rights,
remedies and powers of the Trustee shall continue as if no such proceedings had
been taken.
     Section 8.11. Waivers of Events of Default. Subject to prior written notice
to and prior written consent of the City, the Trustee may in its discretion
waive any Event of Default hereunder and its consequences and rescind any
declaration of maturity of principal of and interest on the Bonds, and shall do
so upon the written request of the owners of the sum of a majority in aggregate
principal amount of all the Bonds then Outstanding in respect of which default
exists; provided, however, that there shall not be waived (a) any Event of
Default in the payment of the principal of or premium on any Outstanding Bonds
at the date of maturity or redemption thereof, or any default in the payment
when due of the interest on any such Bonds, unless prior to such waiver or
rescission, all arrears of interest or all arrears of payments of principal and
premium, if any (with interest upon such principal and premium, if any, at a
rate

52



--------------------------------------------------------------------------------



 



which shall be 1% per annum above the highest rate of interest borne by any Bond
during the 365 days prior to the date on which such principal and premium, if
any, were due or the maximum rate permitted by law if less than such rate
aforesaid) and all expenses of the Trustee, and all amounts to be paid to the
City hereunder and under the Loan Agreement, in connection with such default
shall have been paid or provided for; or (b) any default in the payment of
amounts set forth in Section 5.01(d) of the Loan Agreement. In case of any such
waiver or rescission, or in case any proceedings taken by the Trustee on account
of any such default shall have been discontinued or abandoned or determined
adversely to the Trustee, then and in every such case the City, the Trustee, the
Bondholders shall be restored to their former positions and rights hereunder,
respectively, but no such waiver or rescission shall extend to or affect any
subsequent or other default, or impair any rights or remedies consequent
thereon.
     Section 8.12. Trustee to Notify Parties of Default and Disclose Information
Relating to Default. The Trustee shall promptly notify in writing the City and
the Company of any default hereunder of which it has actual knowledge or the
occurrence of any Event of Default. The Trustee shall notify as within five
Business Days in writing all Bondholders and Notice Beneficial Owners of the
occurrence of any Event of Default and shall make available to such Bondholders
information reasonably requested of the Trustee concerning the Event of Default,
the Bonds, the Company, and such other information relevant to the Event of
Default, subject to the provisions of Section 9.01 hereof.
ARTICLE IX
CONCERNING THE TRUSTEE
     Section 9.01. Duties of the Trustee. The Trustee hereby accepts the trusts
imposed upon it by this Indenture and agrees to perform said trusts, but only
upon and subject to the following express terms and conditions, and no implied
covenants or obligations shall be read into this Indenture against the Trustee:
     (a) The Trustee, prior to the occurrence of an Event of Default and after
the curing of all Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture. In case an Event of Default has occurred (which has not been cured or
waived), the Trustee shall exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in their exercise,
as a prudent man would exercise or use under the circumstances in the conduct of
the affairs of others.
     (b) The Trustee may execute any of the trusts hereof or powers hereunder
and perform any of its duties by or through attorneys, agents, receivers or
employees but shall be answerable for the conduct of the same in accordance with
the standard specified above, only if the Trustee has not exercised reasonable
care in the selection thereof and shall be entitled to act upon an opinion of
independent counsel concerning all matters of the trust hereof and its duties
hereunder, and may in all cases pay such reasonable compensation to all such
attorneys, agents, receivers and employees as may reasonably be employed in
connection with the trusts hereof. The Trustee may act upon an opinion of
independent counsel and shall not be responsible for any loss or damage
resulting from

53



--------------------------------------------------------------------------------



 



any action or nonaction taken by or omitted to be taken in good faith in
reliance upon such opinion of independent counsel.
     (c) The Trustee shall not be responsible for any recital herein or in the
Bonds (except in respect to the certificate of authentication of the Trustee
endorsed on the Bonds), or for insuring the Trust Estate or collecting any
insurance monies or for the validity of the execution by the City of this
Indenture or of any supplements hereto or instruments of further assurance, or
for the sufficiency of the security for the Bonds issued hereunder or intended
to be secured hereby, or for the value of or title to the assets of the Company
and the Trustee shall not be bound to ascertain or inquire as to the performance
or observance of any covenants, conditions or agreements on the part of the
City, except as hereinafter set forth; but the Trustee may require of the City
or the Company full information and advice as to the performance of the
covenants, conditions and agreements as to the condition of the assets of the
Company contained herein or in the Loan Agreement. The Trustee shall not be
accountable for the use or application by the City or the Company of any of the
Bonds or the proceeds thereof or the use or application of any money paid over
by the Trustee in accordance with the provisions of this Indenture. The Trustee
shall have no obligation to perform any of the duties of the City under the Loan
Agreement; and the Trustee shall not be responsible or liable for any loss
suffered in connection with any investment of funds made by it in accordance
with Section 6.01 hereof.
     (d) The Trustee shall not be accountable for the use of any Bonds
authenticated or delivered hereunder. The Trustee may not hold Bonds for its own
account.
     (e) The Trustee shall be protected in acting upon any notice, request,
consent, certificate, order, affidavit, letter, telegram or other paper or
document believed to be genuine and correct and to have been signed or sent by
the proper person or persons. Any action taken by the Trustee pursuant to this
Indenture upon the request or authority or consent of any person who at the time
of making such request or giving such authority or consent is the owner of any
Bonds shall be conclusive and binding upon all future owners of the same Bond
and upon Bonds issued in place thereof.
     (f) As to the existence or nonexistence of any fact or as to the
sufficiency or validity of any instrument, paper or proceeding, the Trustee
shall be entitled to rely upon a certificate signed on behalf of the City by a
City Officer or such other person as may be designated for such purpose by the
City as sufficient evidence of the facts therein contained, and prior to the
occurrence of a default of which the Trustee has been notified as provided in
subsection (h) of this Section, or of which by said subsection it is deemed to
have notice, shall also be at liberty to accept a similar certificate to the
effect that any particular dealing, transaction or action is necessary or
expedient, but may at its discretion secure such further evidence deemed
necessary or advisable, but shall in no case be bound to secure the same.

54



--------------------------------------------------------------------------------



 



     (g) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as a duty and the Trustee shall not be
answerable for other than its negligence or willful default, subject to
Section 9.01(a) hereof.
     (h) The Trustee shall not be required to take notice or be deemed to have
notice of any default hereunder except failure by the City to cause to be made
any of the payments to the Trustee required to be made by Article III hereof
unless the Trustee shall be specifically notified in writing of such default by
the City or by the owners of at least 25% in aggregate principal amount of Bonds
then Outstanding, and all notices or other instruments required by this
Indenture to be delivered to the Trustee must, in order to be effective, be
delivered at the designated corporate trust office of the Trustee; in the
absence of such notice so delivered, the Trustee may conclusively assume that
there is no default except as aforesaid.
     (i) All monies received by the Trustee shall, until used or applied or
invested as herein provided, be held in trust in the manner and for the purposes
for which they were received but need not be segregated from other funds except
to the extent required by this Indenture or law. The Trustee shall not be under
any liability for interest on any monies received hereunder except such as may
be agreed upon in writing.
     (j) At any and all reasonable times, the Trustee, and its duly authorized
agents, attorneys, experts, engineers, accountants and representatives, shall
have the right, but shall not be required, to inspect any and all of the Trust
Estate, including all books, papers and records of the City pertaining to the
Project and the Bonds.
     (k) The Trustee shall not be required to give any note or surety in respect
of the execution of the said trusts and powers or otherwise in respect of the
premises.
     (l) Notwithstanding anything in this Indenture contained, the Trustee shall
have the right, but shall not be required, to demand, in respect of the
authentication of any Bonds, the withdrawal of any cash, the release of any
property, or any action whatsoever within the purview of this Indenture, any
showings, certificates, opinions, appraisals or other information, or corporate
action or evidence thereof, in addition to that by the terms hereof required, as
a condition of such action by the Trustee deemed desirable for the purpose of
establishing the right of the City to the authentication of any Bonds, the
withdrawal of any cash, the release of any property or the taking of any other
action by the Trustee.
     (m) Before taking any action under Section 8.02, 8.03 or 8.04 hereof, the
Trustee may require that reasonable indemnity be furnished to it by the owners
of the Bonds and for the reimbursement of all expenses which it may incur and to
protect it against all liability, except liability which may result from its
negligence or willful default, by reason of any action so taken.
     (n) The Trustee may deposit the property held in the Funds with a court of
general jurisdiction in the city in which the Trustee is located, or the City
may file an action to interplead the Trust Estate and the Company, the City and
any other appropriate

55



--------------------------------------------------------------------------------



 



parties to such action in the event of the Trustee’s resignation hereunder and
the failure of a successor trustee to succeed to the duties of the Trustee
hereunder within 90 days of the giving of notice of the Trustee’s resignation.
Upon the deposit of such property and the filing of a complaint in interpleader,
the Trustee shall be relieved of all liabilities and duties under the Loan
Agreement and this Indenture. The City and the Company shall thereupon submit
themselves to the jurisdiction of the District Court.
     (o) In the event there occurs a conflict of interest arising as the result
of the Trustee’s acting as Trustee or in fiduciary capacity with respect to
other Indebtedness of the Company, the Trustee shall appoint a Co-Trustee with
respect to the Bonds.
     Section 9.02. Fee and Expenses of Trustee. The Trustee shall be entitled to
payment and reimbursement for its reasonable fees for its services rendered
hereunder as and when the same become due and all expenses reasonably and
necessarily made or incurred by the Trustee in connection with such services as
and when the same become due as provided in Section 5.01 of the Loan Agreement.
The Trustee shall not be entitled to payment of any expenses it incurs related
to such resignation upon its resignation as Trustee hereunder unless such
resignation is made in relation to the exercise by the Trustee of its rights of
interpleader hereunder.
     Notwithstanding any provision in this Indenture or the Loan Agreement to
the contrary, any reference or covenant set forth in this Indenture or the Loan
Agreement for the payment or remuneration of (a) the reasonable fees,
compensation, charges or remuneration of the Trustee, or the like, shall be
deemed to reference and include Trustee’s fees and extraordinary Trustee’s fees
including reasonable default fees of Trustee upon the occurrence of an Event of
Default incurred as a result of the administration of the duties of the Trustee
hereunder; and (b) reasonable expenses, costs, out-of-pocket costs, or other
reimbursable charges, or the like, shall be deemed to reference and include
reasonable attorney’s fees, fees and expenses of independent contractors or
agents incurred in the course of the administration of the duties of the Trustee
hereunder, and other customary and reimbursable expenditures.
     Section 9.03. Resignation or Replacement of Trustee. The Trustee may resign
by giving to the City, the Beneficial Owners and the Bondholders 90 days’ notice
of such resignation, provided, however that no such resignation shall become
effective until a successor has been appointed and has accepted the duties of
Trustee. The present or any future Trustee may be removed at any time by the
Bondholders by an instrument in writing, executed by the City and the Company,
so long as the Company is not in default or by the owners of a majority in
aggregate principal amount of the Bonds then Outstanding; provided, however,
that no such removal shall become effective until a successor has been appointed
and has accepted the duties of Trustee hereunder.
     In case the Trustee shall at any time resign or be removed or otherwise
become incapable of acting, subject to the prior written approval of the City, a
successor may be appointed by the owners of a majority in aggregate principal
amount of the Bonds Outstanding by an instrument or concurrent instruments
signed by such Bondholders, or their attorneys-in-fact duly appointed; provided
that the City may appoint a successor until a new successor shall be appointed
by the Bondholders as herein authorized. The City upon making such appointment
shall forthwith give notice thereof to the Bondholders and to the Company, which
notice may be given concurrently

56



--------------------------------------------------------------------------------



 



with the notice of resignation given by any resigning Trustee. Any successor so
appointed by the City shall immediately and without further act be superseded by
a successor appointed in the manner above provided by the owners of a majority
in aggregate principal amount of the Bonds Outstanding.
     Every successor shall always be a bank or trust company (or a subsidiary
thereof) in good standing, qualified to act hereunder, and having a combined
capital, surplus and undivided profits of not less than $25,000,000. A successor
appointed hereunder shall execute, acknowledge and deliver to the City an
instrument accepting such appointment hereunder, and thereupon such successor
shall, without any further act, deed or conveyance, become vested with all the
estates, properties, rights, powers and trusts of its predecessor in the trust
hereunder with like effect as if originally named as Trustee herein; but the
Trustee retiring shall, nevertheless, on the written demand of its successor,
execute and deliver an instrument conveying and transferring to such successor,
upon the trusts herein expressed, all the estates, properties, rights, powers
and trusts of the predecessor, who shall duly assign, transfer and deliver to
the successor all properties and monies held by it under this Indenture. Should
any instrument in writing from the City be reasonably required by any successor
for such vesting and confirming, the City shall execute, acknowledge and deliver
the said deeds, conveyances and instruments on the request of such successor.
     The notices herein provided for, to be given to the Bondholders, shall be
given by mailing a copy of such notices by first class mail to the Bondholders
at their addresses as the same shall last appear upon the registration books.
The notice herein provided for to be given to the City, the Company and the
retiring Trustee, shall be given in accordance with Section 11.07 hereof.
     The instruments evidencing the resignation or removal of the Trustee and
the appointment of a successor hereunder, together with all other instruments
provided for in this Section, shall be filed and/or recorded by the successor
Trustee in each recording office where this Indenture shall have been filed
and/or recorded.
     Section 9.04. Conversion, Consolidation or Merger of Trustee. Any bank or
trust company into which the Trustee or its successor may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer substantially all of its corporate trust business shall be the
successor of the Trustee under this Indenture with the same rights, powers,
duties and obligations and subject to the same restrictions, limitations and
liabilities as its predecessor, all without the execution or filing of any
papers or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding. In case any of the Bonds to be issued
hereunder shall have been authenticated, but not delivered, any successor
Trustee may adopt the certificate of any predecessor Trustee, and deliver the
same as authenticated; and, in case any of such Bonds shall not have been
authenticated, any successor Trustee may authenticate such Bonds in the name of
such successor Trustee.
     Section 9.05. Trustee to Retain Information. So long as any of the Bonds
shall be Outstanding, the Trustee shall retain all certificates, financial
statements and other written information furnished to it by or on behalf of the
Company, the City or any other Person under this Indenture, the Loan Agreement
and any other agreement or instrument pertaining to the

57



--------------------------------------------------------------------------------



 



Bonds and shall make such documentation available for review after reasonable
notice during regular business hours at the designated corporate trust office of
the Trustee to any Bondholder and to any Beneficial Owner. The Trustee shall
permit such reviewers to take copies of all or any part of such documentation,
subject to their payment of such reasonable copying and handling charges as the
Trustee may impose.
     In addition, the Trustee shall be required to report to Bondholders and
Beneficial Owners who have provided their addresses to the Trustee any
withdrawals from the Reserve Fund.
ARTICLE X
SUPPLEMENTAL INDENTURES AND AMENDMENTS OF THE LOAN AGREEMENT
     Section 10.01. Supplemental Indentures. The owners of not less than a
majority in aggregate principal amount of the Bonds then Outstanding shall have
the right, from time-to-time, to consent to and approve the execution by the
City and the Trustee of such indenture or indentures supplemental hereto as
shall be deemed necessary or desirable by the City for the purpose of modifying,
altering, amending, adding to or rescinding, in any particular, any of the terms
or provisions contained in this Indenture; provided, however, that without the
consent of the owners of all the Bonds at the time Outstanding, nothing herein
contained shall permit, or be construed as permitting:
     (a) an extension of the maturity of, or a reduction of the principal amount
of, or a reduction of the rate of, or extension of the time of payment of
interest on, or a reduction of a premium payable upon any redemption of, any
Bond;
     (b) the deprivation of the owner of any Bond then Outstanding of the Lien
created by this Indenture (other than as permitted hereby when such Bond was
initially issued);
     (c) a privilege or priority of any Bond or Bonds over any other Bond or
Bonds except as specifically permitted by this Indenture; or
     (d) a reduction in the aggregate principal amount of the Bonds required for
consent to such supplemental indenture.
     If at any time the City shall request the Trustee to enter into such
supplemental indenture for any of the purposes of this Section, the Trustee
shall, upon being reasonably indemnified by the Company with respect to
expenses, cause notice of the proposed execution of such supplemental indenture
to be given to the City and the Company in accordance with Section 11.07 hereof
and to the Notice Beneficial Owners and the Bondholders by mailing a copy of
such notice by first class mail to their addresses as the same shall last appear
upon the registration books. Such notice shall briefly set forth the nature of
the proposed supplemental indenture and shall state that copies thereof are on
file at the designated corporate trust office of the Trustee for inspection by
all Bondholders. If, within 60 days following the giving of such notice, the
owners of the requisite principal amount of the Bonds Outstanding at the time of
the execution of any such supplemental indenture shall have consented to and
approved the execution thereof as herein provided, no owner of any Bond shall
have any right to object to any

58



--------------------------------------------------------------------------------



 



of the terms and provisions contained therein, or the operation thereof, or in
any manner to question the propriety of the execution thereof, or to enjoin or
restrain the Trustee or the City from executing the same or from taking any
action pursuant to the provisions thereof.
     Section 10.02. Execution of Supplemental Indentures. The Trustee is
authorized to join with the City in the execution of any such supplemental
indenture and to make further agreements and stipulations which may be contained
therein, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects its rights, duties or immunities under this
Indenture. Any supplemental indenture executed in accordance with the provisions
of this Article shall thereafter form a part of this Indenture and all the terms
and conditions contained in any such supplemental indenture as to any provision
authorized to be contained therein shall be deemed to be part of this Indenture
for any and all purposes. In case of the execution and delivery of any
supplemental indenture, express reference may be made thereto in the text of the
Bonds issued thereafter.
     Section 10.03. Amendments, Etc., of the Loan Agreement. Neither the City
nor the Trustee shall consent to any other amendment, change or modification of
the Loan Agreement without the giving of notice and the written approval or
consent of the owners of not less than a majority in aggregate principal amount
of the Bonds at the time Outstanding. Such notice and consent shall be given and
procured as provided in Section 10.01 hereof.
     If at any time the City or the Company shall request the consent of the
Trustee to any such proposed amendment, change or modification of the Loan
Agreement, the Trustee shall, upon being reasonably indemnified by the Company
with respect to expenses, cause notice of such proposed amendment, change or
modification to be given in the same manner as provided in Section 10.01 hereof.
Such notice shall briefly set forth the nature of such proposed amendment,
change or modification and shall state that copies of the instrument embodying
the same are on file at the designated office of the Trustee for inspection by
all Bondholders.
ARTICLE XI
MISCELLANEOUS
     Section 11.01. Evidence of Signature of Bondholders and Ownership of Bonds.
Any request, consent or other instrument which this Indenture may require or
permit to be signed and executed by the Bondholders may be in one or more
instruments and executed by such Bondholders in person or by their attorneys
duly appointed in writing. Proof of the execution of any such instrument, or of
an instrument appointing such attorney, or the ownership of Bonds shall be
sufficient (except as otherwise herein expressly provided) if made in the
following manner, but the Trustee may, nevertheless, in its discretion require
further or other proof in cases where it deems the same desirable:
     (a) the fact and date of the execution by any Bondholder or his attorney of
such instrument may be proved by the certificate of any officer authorized to
take acknowledgments in the jurisdiction in which he purports to act that the
Person signing such request or other instrument acknowledged to him the
execution thereof, or by an affidavit of a witness of such execution, duly sworn
to before a notary public; and

59



--------------------------------------------------------------------------------



 



     (b) the ownership of any Bonds and the amount and numbers of such Bonds and
the date of holding the same shall be proved by the registration books of the
City kept by the Trustee.
     Any request or consent of the owner of any Bond shall bind all future
owners of such Bond in respect of anything done or suffered to be done by the
City or the Trustee in accordance therewith.
     Section 11.02. Parties Interested Herein. With the exception of rights
herein expressly conferred on the Company, nothing in this Indenture expressed
or implied is intended or shall be construed to confer upon, or to give to, any
Person other than the City, the Trustee and the owners of the Bonds, any right,
remedy or claim under or by reason of this Indenture or any covenant, condition
or stipulation hereof, and all the covenants, stipulations, promises and
agreements in this Indenture contained by and on behalf of the City shall be for
the sole and exclusive benefit of the City, the Trustee, and the owners of the
Bonds.
     Section 11.03. Titles, Headings, Etc. The titles and headings of the
Articles, Sections and subsections of this Indenture have been inserted for the
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.
     Section 11.04. Severability. In the event any provision of this Indenture
shall be held invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render unenforceable any other provision
hereof.
     Section 11.05. Governing Law. This Indenture shall be governed by and
construed in accordance with the laws of the State of Arkansas.
     Section 11.06. Execution in Counterparts. This Indenture may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.
     Section 11.07. Notices. All notices, certificates, directions or other
communications hereunder shall be sufficiently given and shall be deemed given
when mailed by certified mail, return receipt requested, postage prepaid, or by
first-class mail, if this Indenture so provides, addressed as follows:

         
 
  to the City:   City of Springdale, Arkansas
201 Spring Street
Springdale, AR 72764
Attention: Mayor
 
       
 
  to the Trustee:   Bank of Oklahoma, N.A.
9520 North May Avenue, 2nd Floor
Oklahoma City, OK 73120
Telephone: (214) 346-3953
Facsimile: (214) 987-8890

60



--------------------------------------------------------------------------------



 



         
 
  to the Company:   Advanced Environmental Recycling Technologies, Inc.
801 North Jefferson
Springdale, AR 72764
Telephone: (479) 750-1299
Facsimile: (479) 750-1322
 
       
 
  to the Underwriter:   Gates Capital Corporation
520 E. Kettle Avenue
Littleton, CO 80122
Telephone: (303) 794-9692
Facsimile: (303) 794-9698

A duplicate copy of each notice, certificate or other communication given
hereunder by or to the City or the Trustee shall also be given to the Company,
the Underwriter and each Notice Beneficial Owner. Alternatively, all notices,
certificates or other communications hereunder may be given by telegram or by
telecopy (if confirmed promptly telephonically and in writing by the sender of
such notice and if receipt of such notice by telecopy is confirmed in writing by
the intended recipient). The City, the Company, the Underwriter and the Trustee
may, by notice given hereunder, designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent.
     Section 11.08. Payments Due on Nonbusiness Days. If the date for making any
payment or the last day for performance of any act or the exercise of any right,
as provided in this Indenture, shall not be a Business Day, such payment may be
made or act performed or right exercised on the next succeeding Business Day
with the same force and effect as if done on the nominal date provided in this
Indenture.
     Section 11.09. Provision of General Application. Any consent or approval of
the City or Trustee required pursuant to this Indenture shall be in writing and
shall not be unreasonably withheld. Any direction given to the Trustee shall be
in writing.
[Remainder of page intentionally left blank]

61



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the City and the Trustee have caused this Indenture to
be executed in their respective corporate names and attested by their duly
authorized Officers and the Trustee has caused its corporate seal to be hereto
affixed, all as of the date first above written.
[SEAL]

                      CITY OF SPRINGDALE, ARKANSAS
 
           
 
      By    
 
           
 
          Jerre M. Van Hoose, Mayor
 
            Attest:        
 
           
By
           
 
           
 
  Denise Pearce, City Clerk        
 
                    BANK OF OKLAHOMA, N.A., as Trustee
 
           
 
      By    
 
           
 
          Bill Barber, Vice President

[Signature Page to Indenture]

62



--------------------------------------------------------------------------------



 



     
STATE OF ARKANSAS
  )
 
  ) ss.
COUNTY OF WASHINGTON
  )

     The foregoing instrument was acknowledged before me this ___day of February
2008, by Jerre M. VanHoose and Denise Pearce, as Mayor and City Clerk,
respectively, of the City of Springdale, Arkansas.
     Witness my hand and official seal.
     My commission expires:                                                   
[SEAL]

                            Notary Public for the State of Arkansas    
 
                     



63



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  )
 
  ) ss.
COUNTY OF DALLAS
  )

     The foregoing instrument was acknowledged before me February 21, 2008 by
Bill Barber, as Vice President of Bank of Oklahoma, N.A., a national banking
association, on behalf of the association.

     
 
   
 
   
 
  Notary Public
 
  My commission expires:

 